Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3695 Filed 04/16/21 Page 1 of 34
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3696 Filed 04/16/21 Page 2 of 34




         680                   475 FEDERAL SUPPLEMENT, 3d SERIES


         both claims makes its theory of liability       ly occurred, which BMZ maintains will not
         sufficiently clear.                             be possible.
            The Court agrees with BMZ that All
         About It’s third-party complaint contains       IV.    Conclusion
         minimal details about the transaction and         For the reasons set forth above, BMZ’s
         the relationship between the parties. How-      motion to dismiss (ECF No. 18) is DE-
         ever, All About It’s assertion that it pur-     NIED. All About It’s request for leave to
         chased the batteries from BMZ, along with       amend its third-party complaint is DE-
         the additional factual allegations in the       NIED as moot.
         third-party complaint, are enough to allege       SO ORDERED.
         that a contract was formed by the parties’
         conduct, regardless of whether All About
         It identified a specific written agreement
         in its third-party complaint. See M.C.L.                      ,
         § 440.2204. See generally Gage Prods. Co.,
         393 F.3d at 642 (finding genuine issue of
         material fact as to the existence of contract
         where the plaintiff presented evidence that        Jeremy RAYMO, et al., Plaintiffs,
         it submitted numerous purchase orders to
                                                                              v.
         the defendant, the defendant shipped
         products in response to those orders, and              FCA US LLC and Cummins
         the plaintiff received and paid for the                    Inc., Defendants.
         products). Furthermore, although the                            2:17-cv-12168
         statement that BMZ is a ‘‘merchant regu-
         larly dealing’’ in electronic cigarette bat-            United States District Court,
         teries could be construed as blurring the             E.D. Michigan, Southern Division.
         line between a factual assertion and a legal                 Signed 07/30/2020
         conclusion, it is certainly plausible that a
                                                         Background: Purchasers filed putative
         company doing business as AER Premium
                                                         class action alleging that truck manufac-
         Electronic Cigarettes would deal in elec-
                                                         turer and diesel engine manufacturer mis-
         tronic cigarette batteries in its ‘‘normal
                                                         leadingly advertised trucks as fuel-efficient
         course of business.’’ See M.C.L. § 440.2312
                                                         and emissions regulation-compliant while
         cmt. 3.
                                                         knowing that defects in trucks’ emissions
            For these reasons, the Court finds that      aftertreatment systems would cause them
         All About It’s third-party complaint states     to be less efficient and to exceed applicable
         plausible claims for indemnification under      emissions standards, in violation of Racke-
         § 440.2312(3) and that its claims are suffi-    teer Influenced and Corrupt Organizations
         ciently pled to survive a motion to dismiss     Act (RICO), Magnuson-Moss Warranty
         under Federal Rule of Civil Procedure           Act (MMWA), and state law.
         12(b)(6). This opinion, however, should not
                                                         Holdings: The District Court, Terrence
         be construed as support for the ultimate
                                                         G. Berg, J., held that:
         viability of All About It’s indemnification
         claims. In addition to providing more detail    (1) Clean Air Act (CAA) did not preempt
         than its factually sparse third-party com-          consumers’ state law claims;
         plaint currently provides, All About It will    (2) consumers alleged sufficient economic
         need to prove that the transactions actual-         injury to establish standing;
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3697 Filed 04/16/21 Page 3 of 34




                                         RAYMO v. FCA US LLC                                       681
                                     Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         (3) manufacturers’ voluntary recall did not       4. Fraud O31
             render consumers’ monetary claims                 States O18.15
             prudentially moot;                                 Clean Air Act (CAA) did not preempt
         (4) consumers failed to establish common          consumers’ state law claims premised on
             purpose required to state claim that          truck manufacturer’s and diesel engine
             manufacturers engaged in RICO enter-          manufacturer’s alleged misrepresentations
             prise;                                        and omissions concerning trucks’ compli-
         (5) consumers failed to plead manufactur-         ance with federal emissions standards;
             ers’ intent to defraud with requisite         claims were rooted in allegations of false
             particularity;                                statements and omissions concerning
                                                           trucks’ fuel efficiency, compliance with ap-
         (6) consumers pled plausible fraud claim
                                                           plicable environmental regulations, and al-
             against engine manufacturer;
                                                           leged defects, and did not seek to enforce
         (7) consumers pled plausible fraud claim
                                                           compliance with federal standards. Clean
             against truck manufacturer;
                                                           Air Act § 209, 42 U.S.C.A. § 7543(a).
         (8) consumers pled fraudulent omission
             claims with requisite particularity; and      5. Federal Civil Procedure O103.2, 164
                                                               Individual standing is prerequisite for
         (9) consumers pled plausible unjust enrich-
                                                           all suits, including class actions. U.S.
             ment claims.
                                                           Const. art. 3, § 2, cl. 1.
         Motions granted in part and denied in
         part.                                             6. Federal Civil Procedure O164
                                                                Potential class representatives must
                                                           establish standing vis-à-vis each defendant;
         1. Federal Civil Procedure O1832
                                                           they cannot acquire standing simply by
              Consideration of motion to dismiss for
                                                           virtue of bringing class action. U.S.
         failure to state claim is generally confined
                                                           Const. art. 3, § 2, cl. 1.
         to pleadings, but courts may consider any
         exhibits attached to complaint or defen-          7. Antitrust and Trade Regulation
         dant’s motion to dismiss so long as they                 O290
         are referred to in complaint and are cen-            Fraud O29
         tral to claims contained therein. Fed. R.            Racketeer Influenced and Corrupt
         Civ. P. 12(b)(6).                                        Organizations O59
         2. Federal Civil Procedure O636                        Consumers alleged sufficient economic
              Heightened pleading standard for             injury to establish standing to assert Rack-
         fraud claims is slightly more relaxed for         eteer Influenced and Corrupt Organiza-
         claims of fraudulent concealment or fraud         tions Act (RICO), Magnuson-Moss War-
         by omission, as opposed to affirmative            ranty Act (MMWA), and state law fraud
         fraud. Fed. R. Civ. P. 9(b).                      and consumer protection claims against
                                                           truck and diesel engine manufacturers,
         3. Federal Civil Procedure O636                   based on alleged washcoat defect in trucks’
              Fraud claim typically meets particu-         selective catalytic reduction system (SCR)
         larity pleading requirements if it alleges:       interior lining, which rendered SCR inef-
         (1) time, place, and content of alleged mis-      fective in reducing trucks’ NOx emissions,
         representation, (2) fraudulent scheme, (3)        regardless of whether their own trucks
         defendant’s fraudulent intent, and (4) re-        contained defect; consumers claimed that
         sulting injury. Fed. R. Civ. P. 9(b).             they paid premium for ‘‘clean diesel’’ vehi-
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3698 Filed 04/16/21 Page 4 of 34




         682                   475 FEDERAL SUPPLEMENT, 3d SERIES


         cles that in fact polluted at levels far high-   sent allegation that consumers had leased
         er than reasonable consumer would have           or purchased subsequent model year
         expected, and would not have paid premi-         trucks, or that SCRs in those trucks had
         um but for manufacturers’ misrepresenta-         same defect. U.S. Const. art. 3, § 2, cl. 1;
         tion. U.S. Const. art. 3, § 2, cl. 1; Federal    Federal Trade Commission Improvement
         Trade Commission Improvement Act                 Act § 101, 15 U.S.C.A. § 2301; 18 U.S.C.A.
         § 101, 15 U.S.C.A. § 2301; 18 U.S.C.A.           § 1962(c).
         § 1962(c).
                                                          12. Antitrust   and    Trade   Regulation
         8. Federal Courts O2138
                                                                O290
              Truck and engine manufacturers’ vol-
         untary recall to remedy washcoat defect in           Products Liability O158
         diesel trucks’ selective catalytic reduction         Plaintiff has standing to assert claims
         system (SCR) interior lining, which ren-         stemming from defective product or false
         dered SCR ineffective in reducing trucks’        advertising only if she experienced injury
         NOx emissions, did not render prudential-        stemming from purchase of that product.
         ly moot consumers’ monetary claims
                                                          13. Antitrust   and    Trade   Regulation
         against them under overpayment theory of
                                                                O290
         damages.
                                                              Fraud O29
         9. Declaratory Judgment O82
                                                              Racketeer Influenced and Corrupt
              Where lawsuit seeks as relief only
                                                                Organizations O59
         that manufacturer be compelled to notify
         consumers of alleged defect and repair it              Consumers alleged sufficient economic
         free-of-charge to consumers, recall of sub-      injury to establish standing to assert Rack-
         ject product will moot claims for injunctive     eteer Influenced and Corrupt Organiza-
         and declaratory relief.                          tions Act (RICO), Magnuson-Moss War-
                                                          ranty Act (MMWA), and state law fraud
         10. Products Liability O384
                                                          and consumer protection claims against
              Establishing economic injury using          truck and diesel engine manufacturers,
         overpayment theory requires plaintiffs to        based on allegation that diesel particulate
         sufficiently and plausibly plead existence
                                                          filters (DPF) in trucks they purchased or
         of defect in product.
                                                          leased became clogged with soot, and that
         11. Antitrust and Trade Regulation               dealers reprogrammed trucks to enter ac-
                O290                                      tive regeneration mode to burn more fuel
              Fraud O29                                   in order to clear DPF; consumers claimed
              Racketeer Influenced and Corrupt            that they paid premium for trucks based
                Organizations O75                         on representations that they had superior
              Consumers did not sufficiently identi-      fuel economy compared to gas engine, but
         fy injury in fact to confer standing in          that reprogramming caused their fuel
         action against truck and diesel engine           economy to drop 20-25 percent. U.S.
         manufacturers for violations of Racketeer        Const. art. 3, § 2, cl. 1; Federal Trade
         Influenced and Corrupt Organizations Act         Commission Improvement Act § 101, 15
         (RICO) and Magnuson Moss Warranty Act            U.S.C.A. § 2301; 18 U.S.C.A. § 1962(c).
         (MMWA), state law claims for fraudulent
         concealment, and consumer protection vio-        14. Racketeer Influenced and Corrupt
         lations based on alleged washcoat defect in            Organizations O50
         previous model years’ selective catalytic            To successfully plead claim under
         reduction system (SCR) interior lining, ab-      Racketeer Influenced and Corrupt Organi-
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3699 Filed 04/16/21 Page 5 of 34




                                          RAYMO v. FCA US LLC                                        683
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         zations Act (RICO) participation provision,        19. Racketeer Influenced and Corrupt
         plaintiffs must allege that defendants par-              Organizations O47
         ticipated, directly or indirectly, in (1) con-           Truck manufacturer and diesel engine
         duct (2) of enterprise that affects inter-         manufacturer did not share common pur-
         state commerce (3) through pattern (4) of          pose uniting them in alleged enterprises to
         racketeering     activity.    18     U.S.C.A.
                                                            conceal defects in and to misrepresent
         § 1962(c).
                                                            benefits of trucks’ selective catalytic reduc-
         15. Racketeer Influenced and Corrupt               tion system (SCR) and diesel particulate
                Organizations O35                           filter (DPF), as required to state claim
              Demonstrating existence of ‘‘enter-           that manufacturers engaged in association-
         prise’’ under Racketeer Influenced and             in-fact enterprise, in violation of Racketeer
         Corrupt Organizations Act (RICO) re-               Influenced and Corrupt Organizations Act
         quires showing that defendants were con-           (RICO); SCR’s washcoat defect was not
         tinuing unit that functioned with common           inherently deceptive product, and there
         purpose. 18 U.S.C.A. § 1962(c).                    was no allegation that manufacturers de-
             See publication Words and Phrases              signed, manufactured, marketed, and sold
             for other judicial constructions and
             definitions.
                                                            trucks with common purpose of misleading
                                                            regulators and public.          18 U.S.C.A.
         16. Racketeer Influenced and Corrupt               § 1962(c).
                 Organizations O26
              Establishing pattern of racketeering          20. Postal Service O35(2)
         activity under Racketeer Influenced and                 Telecommunications O1014(2)
         Corrupt Organizations Act (RICO) entails                To state claim for mail or wire fraud,
         alleging that defendants each engaged in
                                                            plaintiffs must allege: (1) devising or in-
         two or more predicate acts of prohibited
                                                            tending to devise scheme to defraud or to
         conduct.    18 U.S.C.A. §§ 1961(1)(B),
                                                            perform fraudulent acts; (2) involving use
         1962(c).
                                                            of mails or wires; (3) for purpose of execut-
         17. Racketeer Influenced and Corrupt               ing scheme or attempting to do so. 18
                Organizations O59                           U.S.C.A. §§ 1341, 1343.
             To establish standing to bring claim
         under Racketeer Influenced and Corrupt             21. Postal Service O35(10)
         Organizations Act (RICO), injury to busi-               Telecommunications O1014(8)
         ness or property must be concrete, rather               Scheme to defraud that plaintiffs must
         than speculative or tangible. 18 U.S.C.A.          demonstrate to establish claims for mail or
         § 1964(c).                                         wire fraud must involve misrepresenta-
         18. Racketeer Influenced and Corrupt               tions or omissions reasonably calculated to
                Organizations O59                           deceive persons of ordinary prudence and
              Consumers’ alleged overpayment for            comprehension. 18 U.S.C.A. §§ 1341,
         diesel trucks under misapprehension that           1343.
         they were lower-emitting and had better
                                                            22. Postal Service O35(5)
         fuel economy and other qualities superior
         to similar gas vehicles satisfied injury re-            Telecommunications O1014(3)
         quirement for claims against truck and                  Plaintiffs must allege that defendants
         engine manufacturers under Racketeer In-           had specific intent to deceive or defraud in
         fluenced and Corrupt Organizations Act             order to establish mail and wire fraud
         (RICO). 18 U.S.C.A. § 1964(c).                     claims. 18 U.S.C.A. §§ 1341, 1343.
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3700 Filed 04/16/21 Page 6 of 34




         684                   475 FEDERAL SUPPLEMENT, 3d SERIES


         23. Postal Service O35(11.1)                    28. Federal Civil Procedure O636
             Telecommunications O1014(9)                      Claims for affirmative misrepresenta-
             Although plaintiffs alleging wire or        tions must: (1) specify statements that
         mail fraud need not allege actual reliance,     plaintiff contends were fraudulent, (2)
         they must plausibly claim that misrepre-        identify speaker, (3) state where and when
         sentations or omissions were material. 18
                                                         statements were made, and (4) explain
         U.S.C.A. §§ 1341, 1343.
                                                         why statements were fraudulent. Fed. R.
         24. Federal Civil Procedure O636                Civ. P. 9(b).
              Consumers failed to plead with requi-
         site particularity truck and diesel engine      29. Federal Civil Procedure O636
         manufacturers’ intent to defraud in their            For claims involving fraudulent omis-
         action alleging that manufacturers con-         sions, plaintiffs must plead (1) precisely
         cealed defects in and misrepresented bene-      what was omitted; (2) who should have
         fits of trucks’ selective catalytic reduction   made representation; (3) content of alleged
         system (SCR) and diesel particulate filter      omission and manner in which omission
         (DPF), as required to state claim against       was misleading; and (4) what defendant
         manufacturers for violation of Racketeer        obtained as consequence of alleged fraud.
         Influenced and Corrupt Organizations Act
                                                         Fed. R. Civ. P. 9(b).
         (RICO) premised on wire and mail fraud,
         despite consumers’ allegation that manu-        30. Fraud O11(1)
         facturers must have discovered defects
         during useful-life testing. 18 U.S.C.A.              Inherently subjective statements can-
         §§ 1341, 1343, 1962(c).                         not form basis of fraud action.

         25. Federal Civil Procedure O636                31. Fraud O11(1)
             Plaintiffs asserting fraud claims must
                                                              Truck and diesel engine manufactur-
         at least allege that defendant possesses
                                                         ers’ statements about trucks’ ‘‘leading fuel
         specific intent to deceive or defraud. Fed.
                                                         economy,’’ ‘‘unprecedented performance
         R. Civ. P. 9(b).
                                                         and fuel economy,’’ ‘‘environmentally
         26. Antitrust and Trade Regulation              clean,’’ ‘‘low-cost of ownership’’ and ‘‘built
                O205, 280                                to last for years’’ were general and non-
              Magnuson-Moss        Warranty       Act    quantifiable, and thus constituted puffery
         (MMWA) serves only to supplement state          that could not form basis of fraud claim.
         law implied warranties by prohibiting their
         disclaimer in certain circumstances and         32. Fraud O27
         providing federal remedy for their breach,           Consumers pled plausible fraud claim
         and thus claim under MMWA is derivative         against diesel engine manufacturer by al-
         of and relies on underlying state law claim.    leging that it stated that its ‘‘after-treat-
         Federal Trade Commission Improvement            ment system allows your truck to comply
         Act § 101 et seq., 15 U.S.C.A. § 2301 et
                                                         with federal laws governing exhaust emis-
         seq.
                                                         sions,’’ and that defect in selective catalytic
         27. Federal Civil Procedure O611.16             reduction system’s (SCR) interior lining
               Federal courts are not responsible for    rendered it ineffective in reducing trucks’
         sua sponte raising and resolving legal          NOx emissions, causing trucks they had
         questions not sufficiently briefed by par-      brought or leased to exceed federal emis-
         ties.                                           sions standards.
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3701 Filed 04/16/21 Page 7 of 34




                                          RAYMO v. FCA US LLC                                      685
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         33. Fraud O27                                      37. Implied and Constructive Contracts
              Consumers pled plausible fraud claim                 O3
         against truck manufacturer by alleging                  Essence of unjust enrichment claim is
         that it stated that truck’s engine had selec-      that it requires plaintiffs to allege facts
         tive catalytic reduction system (SCR) that         showing that defendants received benefit
         was ‘‘fully compliant with recent federal          and that, under circumstances of case, re-
         mandates,’’ and that defect in SCR’s interi-       tention of benefit would be unjust.
         or lining rendered it ineffective in reducing      38. Implied and Constructive Contracts
         trucks’ NOx emissions, causing trucks they                O3
         had brought or leased to exceed federal                 California and Texas law do not recog-
         emissions standards.                               nize unjust enrichment as cause of action.

         34. Fraud O16                                      39. Implied and Constructive Contracts
                                                                    O3
              Under Alabama, California, Colorado,
                                                                 Under Alabama, Colorado, Florida,
         Florida, Georgia, Idaho, Kentucky, Michi-
                                                            Georgia, Idaho, Kentucky, Michigan, Mis-
         gan, Mississippi, New Jersey, North Car-
                                                            sissippi, New Jersey, North Carolina,
         olina, Ohio, Oklahoma, Pennsylvania, Tex-
                                                            Ohio, Oklahoma, Pennsylvania, Utah, Vir-
         as, Utah, Virginia, and Washington law,
                                                            ginia, and Washington law, consumers pled
         plaintiff asserting fraudulent omission
                                                            plausible unjust enrichment claims against
         claim based on design defect must allege
                                                            truck and diesel engine manufacturer by
         knowledge of defect by defendant, or at
                                                            alleging that manufacturers convinced
         least allegation that defendant should have
                                                            them to pay premium for vehicles that
         discovered defect.
                                                            were higher-emitting and less fuel-efficient
         35. Federal Civil Procedure O636                   than they were led to believe, and that
                                                            manufacturers unjustly retained that pre-
              Under Alabama, California, Colorado,
                                                            mium.
         Florida, Georgia, Idaho, Kentucky, Michi-
         gan, Mississippi, New Jersey, North Car-
         olina, Ohio, Oklahoma, Pennsylvania, Tex-
         as, Utah, Virginia, and Washington law,
         consumers’ allegation that truck and diesel          Caroline F. Bartlett, Carella, Byrne,
         engine manufacturer must have been dis-            Cecchi, Olstein, Brody and Agnello, James
         covered engines’ defective diesel particu-         E. Cecchi, Carella Byrne, Roseland, NJ,
         late filters (DPF) and selective catalytic         E. Powell Miller, Sharon S. Almonrode,
         reduction system (SCR) during pre-pro-             William Kalas, The Miller Law Firm, P.C.,
         duction testing was insufficient to plead          Rochester, MI, Jennifer R. Scullion, Seeg-
         manufacturers’ knowledge of defects re-            er Weiss LLP, New York, NY, Jerrod C.
         quired to plead fraudulent omission claims         Patterson, Hagens Berman Sobol Shapiro,
         with requisite particularity. Fed. R. Civ.         Steve W. Berman, Hagens Berman Sobol
         P. 8, 9(b).                                        Shapiro LLP, Seattle, WA, Scott A.
                                                            George, Seeger Weiss LLP, Philadelphia,
         36. Contracts O333(5)                              PA, for Plaintiffs Jeremy Raymo, Forrest
              Party can only advance claim of               Poulson, Gary Gaster, Brendon Goldstein,
         breach of written contract by identifying          Manuel Pena.
         and presenting actual terms of contract              Caroline F. Bartlett, Carella, Byrne,
         allegedly breached.                                Cecchi, Olstein, Brody and Agnello, Rose-
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3702 Filed 04/16/21 Page 8 of 34




         686                      475 FEDERAL SUPPLEMENT, 3d SERIES


         land, NJ, Dennis A. Lienhardt, Sharon S.          arate defects in the aftertreatment system
         Almonrode, William Kalas, The Miller Law          would actually cause the trucks to be less
         Firm, P.C., Rochester, MI, Jennifer R.            efficient and to exceed applicable emis-
         Scullion, Seeger Weiss LLP, New York,             sions standards. In a 438-page Amended
         NY, Scott A. George, Seeger Weiss LLP,            Complaint supplemented by 56 exhibits,
         Philadelphia, PA, Steve W. Berman, Ha-            Plaintiffs assert claims under the Racke-
         gens Berman Sobol Shapiro LLP, Seattle,           teer Influenced and Corrupt Organizations
         WA, for Plaintiffs Clarence Johnson,              Act (‘‘RICO’’), 18 U.S.C. § 1962(c)–(d), the
         James Blount, Stephen Zimmerer, Darin             Magnuson-Moss           Warranty         Act
         Ginther, Justin Sylva, Jeremy Batey, Chris        (‘‘MMWA’’), 15 U.S.C. § 2301, as well as
         Wendel, Luke Wyatt, John Reyes, Matt              claims under the laws of 18 different states
         Baffunno, Jason Gindele, Dennis Kogler,           for breach of contract, unjust enrichment,
         Ian Hacker.                                       fraudulent misrepresentation, fraudulent
                                                           omission, and violation of consumer-protec-
           Brittany J. Mouzourakis, James P. Fee-
                                                           tion statutes. Pending before the Court are
         ney, Dykema Gossett, Bloomfield Hills,
                                                           motions to dismiss filed by FCA, ECF No.
         MI, Robert J. Giuffra, Jr., William B.            35, and by Cummins, ECF No. 34. The
         Monahan, Sullivan & Cromwell LLP, New             Court will grant in part and deny in part
         York, NY, for Defendant FCA US LLC.               the motions to dismiss.
           Jeffrey Soble, Jonathan W. Garlough,
         Lauren M. Loew, Foley & Lardner LLP,                             BACKGROUND
         Chicago, IL, Leah R. Imbrogno, Foley &               Plaintiffs allege that Defendants manu-
         Lardner LLP, Detroit, MI, Michael D.              factured, marketed, and sold the trucks
         Leffel, Foley & Lardner LLP, Madison,             with defects in their aftertreatment sys-
         WI, for Defendant Cummins Inc.                    tem. Aftertreatment systems, when func-
                                                           tioning properly, cause the engine to pro-
         ORDER GRANTING IN PART AND                        duce exhaust within applicable emissions
            DENYING IN PART DEFEN-                         limits. ECF No. 34, PageID.5173 (Cum-
            DANTS’ MOTIONS TO DISMISS                      mins Mot. to Dismiss Br.). These systems
                                                           represent an auto-industry response to the
           TERRENCE G. BERG, UNITED
                                                           increasing push for clean-diesel emissions
         STATES DISTRICT JUDGE
                                                           and new regulations for diesel trucks is-
            Plaintiffs seek to bring a nationwide          sued by the Environmental Protection
         class action alleging defects in the emis-        Agency (‘‘EPA’’) and are commonly install-
         sions aftertreatment systems of model             ed in medium and heavy-duty diesel
         year 2013–2017 Dodge 2500 and 3500 Ram            trucks. See ECF No. 17, PageID.2479
         trucks with Cummins 6.7-liter diesel en-          (Am. Compl.). The primary components of
         gines (the ‘‘trucks’’ or ‘‘class vehicles’’).     an aftertreatment system are the Selective
         Defendant FCA US LLC (‘‘FCA’’) manu-              Catalytic Reduction system (‘‘SCR’’), and
         factured the trucks while Defendant Cum-          the Diesel Particulate Filter (‘‘DPF’’). The
         mins, Inc. (‘‘Cummins’’) manufactured the         SCR helps capture and reduce NOx into
         engines. According to Plaintiffs, Defen-          less harmful substances, such as nitrogen
         dants misleadingly advertised the trucks          and oxygen, essentially cleaning the ex-
         as both fuel-efficient and emissions regula-      haust before trucks emit it into the envi-
         tion-compliant while knowing that two sep-        ronment.1 ECF No. 17, PageID.2484, ECF

         1.     NOx refers to oxides of nitrogen, which     comprised of nitrogen and oxygen atoms.’’
              Plaintiffs describe as ‘‘several compounds    ECF No. 17, PageID.2483. NOx emissions
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3703 Filed 04/16/21 Page 9 of 34




                                             RAYMO v. FCA US LLC                                             687
                                         Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         No. 34, PageID.5173. The DPF traps and                   As to the ‘‘washcoat’’ defect, ordinarily
         removes particulate emissions. ECF No.                the SCR’s interior lining or ‘‘washcoat’’
         17, PageID.2484.                                      facilitates the conversion of NOx emissions
            The crux of this case is the allegation            produced by diesel engines into nitrogen
         that FCA and Cummins deceived consum-                 gas, water, and carbon dioxide. ECF No.
         ers by marketing the trucks as high-per-              17, PageID.2480. But according to Plain-
         forming, low-emission, reliable vehicles              tiffs, the class vehicles’ defective washcoat
         with good fuel economy, ECF No. 17, Pa-               ‘‘almost immediately’’ caused the vehicles
         geID.2490, when defects in their after-               to exceed emissions standards. ECF No.
         treatment system actually caused the                  17, PageID.2480. Because of this defect,
         trucks to emit NOx in excess of EPA                   Plaintiffs assert, the trucks exceeded appli-
         emissions standards and to fall below                 cable emissions limits by 50%. ECF No.
         promised fuel-economy performance. ECF                17, PageID.2484. If left untreated, Plain-
         No. 17, PageID.2480. By concealing the                tiffs claim the washcoat defect can cause
         existence of these defects, Plaintiffs claim          the trucks’ emissions systems to shut down
         FCA and Cummins deprived consumers of                 and, eventually, to reduce the engines’
         the benefit of their bargain, causing them            maximum speed to only five miles per
         to pay more for the trucks than they would            hour. ECF No. 17, PageID.2484–85. They
         have had they known about the defects.                refer to this as ‘‘limp mode.’’ Id. At least
         Plaintiffs further allege that the trucks’            some of the Plaintiffs claim their trucks
         defects caused them to ‘‘pay more at the              were forced into ‘‘limp mode’’ as a result of
         pump,’’ because of reduced mileage effi-              the washcoat defect, creating safety risks
         ciency, and to pay more for necessary                 and out-of-pocket expenses. Id.
         replacement parts. ECF No. 17, Pa-                       As to the injury caused by the washcoat
         geID.2490–91.                                         defect, mainly Plaintiffs contend they were
             According to Plaintiffs, the class vehicles       injured at the point of sale because they
         contained two defects, which they call the            paid more for the trucks than they would
         ‘‘washcoat defect’’ and the ‘‘flash defect.’’         have had they known about the defect,
         The ‘‘washcoat defect’’ refers to a problem           which allegedly caused the trucks to pol-
         with the sealant (or washcoat) used for the           lute at higher levels than Plaintiffs expect-
         SCR’s interior lining. Plaintiffs claim that          ed based on Defendants’ representations
         the type of washcoat used rendered the                and ‘‘to frequently enter into ‘limp mode.’ ’’
         SCR ineffective in reducing the trucks’               ECF No. 17, PageID.2487–88.
         NOx emissions. The ‘‘flash defect’’ refers              According to the Amended Complaint,
         to a problem of soot build-up in the DPF              FCA and Cummins became aware of the
         that Defendants were allegedly fixing by              washcoat defect ‘‘as early as September
         ‘‘flashing’’ or reprogramming the trucks’             2014’’ yet took no immediate steps to rem-
         Electronic Control Modules to divert more             edy it. ECF No. 17, PageID.2485. Instead,
         fuel into the exhaust system in order to              Plaintiffs assert, Defendants continued to
         burn away the excess soot, thereby alleg-             misleadingly market the trucks as EPA-
         edly reducing fuel mileage at the expense             compliant and equipped with ‘‘the lowest
         of consumers. ECF No. 17, PageID.2480–                emitting diesel engine ever produced.’’
         90.                                                   ECF No. 17, PageID.2481 (quoting ECF

           form in the engine’s cylinder during high-             matter in the air, and react[ ] with sunlight in
           temperature combustion. Id. These emissions            the atmosphere to form ozone.’’ Id.
           ‘‘contribute[ ] to nitrogen dioxide, particulate
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3704 Filed 04/16/21 Page 10 of 34




         688                        475 FEDERAL SUPPLEMENT, 3d SERIES


         No. 17-2, Ram Owner’s Manual, Ram                      That case ultimately settled. ECF No. 34,
         Truck Diesel Supplement (2013)). FCA ac-               PageID.5157.
         knowledges it began receiving an increas-                The process of rolling out the voluntary
         ing number of emissions-related warranty               recall began in November 2016, according
         claims pertaining to model-year 2013–2015              to Cummins, but appears not to have been
         trucks around this time. See ECF No. 35,               announced by the EPA until July 2018.
         PageID.5628 (FCA Mot. to Dismiss Br.);                 ECF No. 34, PageID.5157, 5174; ECF No.
         ECF No. 34, PageID.5173.                               36-2, PageID.5685 (Jul. 31, 2018 EPA
            In response, Cummins conducted emis-                Press Release). Cummins and FCA
         sions testing on a number of affected                  worked together to recall thousands of
         trucks. That testing, which Cummins re-                model year 2013–2015 trucks so that FCA
         ported to the EPA on March 5, 2015,                    dealers could replace the trucks’ SCR cat-
         showed that for trucks exhibiting the emis-            alysts—free of charge to consumers—with
         sions issue ‘‘the average NOx emissions                a newer version containing an updated
         were 0.1 g/mile over the 0.2 g/mile NOx                washcoat, thus resolving the defect. ECF
         standard.’’ ECF No. 36-1, PageID.5675                  No. 35, PageID.5630; ECF No. 36-5, Pa-
         (EPA Emissions Defect Inf. Report). The                geID.5695–96 (Cummins Influenced Recall
         defect appeared present in at least 896                Plan). This newer washcoat was already
         trucks of those 188,271 potentially affected           being used in model year 2016 and later
         (though Cummins did not test each poten-               trucks. An EPA administrator lauded the
         tially affected truck). ECF No. 36-1, Pa-              recall as ‘‘a great example of how govern-
         geID.5677–79. Cummins’s report further
                                                                ment and industry work together to pro-
         explained that the washcoat issue ‘‘may
                                                                tect health and environment.’’ He contin-
         cause some MY2013-2015 RAM 2500/3500
                                                                ued, ‘‘[t]his is the way it’s supposed to
         vehicles to experience degradation with
                                                                work.’’ ECF No. 36-2, PageID.5685.
         the selective catalyst reduction (SCR) sys-
         tem.’’ ECF No. 36-1, PageID.5675. After                   The ‘‘flash defect’’ is the second defect
         receiving Cummins’s report, the Environ-               at issue in this lawsuit. Plaintiffs allege
         mental Protection Agency (‘‘EPA’’) and                 that the DPF in the trucks’ aftertreatment
         California Air Resources Board (‘‘CARB’’)              system routinely becomes clogged with
         requested that Cummins, because it held                soot. ECF No. 17, PageID.2488. Plaintiffs
         the class vehicles’ Certificates of Compli-            suggest this alleged problem with the DPF
         ance (‘‘COCs’’) and Executive Orders                   is caused by ‘‘the configuration of the two
         (‘‘EOs’’), submit a voluntary recall plan              emissions catalysts,’’ though they do not
         addressing the emissions issue.2 ECF No.               explain what exactly the issue is with how
         17, PageID.2562. FCA and Cummins then                  the catalysts are configured, or why it
         sued one another over who should bear the              would cause soot to clog the DPF.3 ECF
         financial and logistical costs of the recall.          No. 17, PageID.2488. When the DPF be-

         2.     As the engine manufacturer, Cummins was          trucks, ‘‘the DPF was placed between the
              responsible for obtaining COCs from the EPA        diesel oxidation catalyst and the SCR cata-
              verifying that the trucks met federal emissions    lyst,’’ while in earlier model year trucks the
              standards. ECF No. 17, PageID.2546–47; ECF         DPF was ‘‘next to the muffler, and the emis-
              No. 34, PageID.5173. Vehicles sold in Califor-     sions first passed through two catalysts before
              nia also required an EO from CARB, which           it reached the [DPF] filter.’’ ECF No. 17,
              Cummins was likewise responsible for secur-        PageID.2488 n.19. Plaintiffs provide no alle-
              ing. ECF No. 17, PageID.2546–47.                   gations or analysis explaining why the more
         3.     A footnote in the Amended Complaint alleg-       recent configuration would cause the DPF to
              es that, beginning in the 2013 model year          become clogged.
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3705 Filed 04/16/21 Page 11 of 34




                                          RAYMO v. FCA US LLC                                        689
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         comes clogged, Plaintiffs allege, the trucks       ECF No. 17, PageID.2488–89. For exam-
         enter ‘‘active regeneration mode,’’ a pro-         ple, Plaintiff Jeremy Raymo claims that
         cess which burns more fuel to clear the            the flash defect caused his truck’s miles-
         filter. ECF No. 17, PageID.2488. Active            per-gallon usage to drop ‘‘approximately
         regeneration, according to Plaintiffs, can         20-25%.’’ ECF No. 17, PageID.2495. But
         also cause the class vehicles to enter ‘‘limp      he clarifies that ‘‘the Truck’s MPG has
         mode,’’ necessitating that owners bring            dropped by approximately three MPG af-
         their trucks into an FCA dealership for            ter his Truck was ‘flashed.’ ’’ ECF No. 17,
         service within a certain number of miles to        PageID.2495. As the Amended Complaint
         prevent them from becoming inoperable.             describes it, Raymo and other named
         ECF No. 17, PageID.2488. According to              Plaintiffs thus associate their declining fuel
         some of the Plaintiff owners, when they            economy—the injury Plaintiffs attribute to
         brought their vehicles in for routine ser-         the flash defect—more with ‘‘flashing,’’ the
         vice, the dealerships were instructed to           dealerships’ alleged remedy for the DPF
         ‘‘flash,’’ i.e. reprogram, the vehicles’ Elec-     defect, than with the DPF defect itself.
         tronic Control Modules in order to address
                                                               Plaintiffs are 18 consumers who pur-
         the DPF soot build-up issue. ECF No. 17,
                                                            chased or leased one of the class vehicles
         PageID.1488.
                                                            on or before October 4, 2018. ECF No.
             This reprogramming, Plaintiffs assert,         17, PageID.2579. In addition to proposing
         caused the trucks’ emissions systems to            a nationwide class, they seek to certify
         run at higher temperatures, diverting              subclasses of individuals or entities in 18
         more fuel to burn out the soot in the DPF.
                                                            different states who owned or leased a
         ECF No. 17, PageID.2488. After the flash-
                                                            class vehicle during the relevant period.
         ing had been applied, Plaintiffs claim their
                                                            Those states are Alabama, California, Col-
         vehicles’ fuel economy dropped by 20–25%,
                                                            orado, Florida, Georgia, Idaho, Kentucky,
         costing them significantly more in diesel
                                                            Michigan, Mississippi, New Jersey, North
         fuel purchases annually. ECF No 17, Pa-
                                                            Carolina, Ohio, Oklahoma, Pennsylvania,
         geID.2489. The Amended Complaint as-
                                                            Texas, Utah, Virginia, and Washington.
         serts that ‘‘[t]ruck owners’’ were often not
                                                            Plaintiffs assert federal claims under the
         even informed that the dealership was
                                                            RICO Act, 18 U.S.C. § 1962(C)–(D), and
         ‘‘flashing’’ their trucks. ECF No. 17, Pa-
                                                            the MMWA, 15 U.S.C. § 2301. They also
         geID.2489. The pleading does not elabo-
                                                            allege violations of the same 18 states’
         rate as to whether Plaintiffs themselves
                                                            breach of contract, fraudulent misrepre-
         were told that their trucks were being
                                                            sentation, fraudulent omission, consumer
         flashed by FCA dealerships.
                                                            protection, and unjust enrichment laws.
             In attempting to define the flash defect,
                                                            Pending before the Court are motions to
         Plaintiffs somewhat conflate the alleged
                                                            dismiss filed by FCA, ECF No. 35, and
         DPF configuration issue, which sounds like
                                                            by Cummins, ECF No. 34. The Court will
         a design defect that may cause soot to clog
                                                            grant in part and deny in part both mo-
         the filter, with the dealerships’ actions in
                                                            tions to dismiss.
         allegedly ‘‘flashing’’ or reprogramming the
         trucks in an effort to address soot build-up                    LEGAL STANDARD
         in the DPF. Both the clogging and the
         ‘‘flashing,’’ Plaintiffs contend, cause the        I.   Rule 12(b)(6)
         trucks to burn more fuel to clear the DPF,           Rule 12(b)(6) of the Federal Rules of
         although they attribute the trucks’ declin-        Civil Procedure authorizes courts to dis-
         ing fuel economy mostly to the ‘‘flashing.’’       miss a lawsuit if they determine that the
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3706 Filed 04/16/21 Page 12 of 34




         690                   475 FEDERAL SUPPLEMENT, 3d SERIES


         plaintiff has ‘‘fail[ed] to state a claim upon   other conditions of a person’s mind may be
         which relief can be granted.’’ In evaluating     alleged generally.’’ Id.
         a motion to dismiss under Rule 12(b)(6),            [2] This pleading standard is ‘‘slightly
         courts ‘‘must construe the complaint in the      more relaxed’’ for claims of fraudulent con-
         light most favorable to the plaintiff, accept    cealment or fraud by omission (as opposed
         all well-pled factual allegations as true and    to affirmative fraud). Beck v. FCA US
         determine whether the plaintiff undoubt-         LLC, 273 F. Supp. 3d 735, 751 (E.D. Mich.
         edly can prove no set of facts consistent        2017) (quoting Baggett v. Hewlett-Packard
         with their allegations that would entitle        Co., 582 F. Supp. 2d 1261, 1267 (C.D. Cal.
         them to relief.’’ League of United Latin         2007)). This is because fraudulent omis-
         Am. Citizens v. Bredesen, 500 F.3d 523,          sions or concealments are by nature ‘‘more
         527 (6th Cir. 2007) (citing Kottmyer v.          amorphous’’ than affirmative misrepresen-
         Maas, 436 F.3d 684, 688 (6th Cir. 2006)).        tations. See In re Duramax Diesel Litig.,
                                                          298 F. Supp. 3d 1037, 1055 (E.D. Mich.
            [1] Consideration of a motion to dis-
                                                          2018) and Counts v. Gen. Motors, LLC
         miss under Rule 12(b)(6) is generally con-       (‘‘Counts I’’), 237 F. Supp. 3d 572, 595
         fined to the pleadings. Jones v. City of         (E.D. Mich. 2017) (both Ludington, J.) (ob-
         Cincinnati, 521 F.3d 555, 562 (6th Cir.          serving the difficulty posed to plaintiffs by
         2008). Courts may, however, consider any         having to pinpoint the time at which a
         exhibits attached to the complaint or the        manufacturer’s fraudulent omission oc-
         defendant’s motion to dismiss ‘‘so long as       curred).
         they are referred to in the Complaint and
                                                             [3] Concerning affirmative misrepre-
         are central to the claims contained there-
                                                          sentations, courts have held that a fraud
         in.’’ Bassett v. Nat’l Collegiate Athletic
                                                          claim typically meets Rule 9(b)’s particu-
         Ass’n, 528 F.3d 426, 430 (6th Cir. 2008)
                                                          larity requirements if it alleges: ‘‘(1) the
         (citing Amini v. Oberlin Coll., 259 F.3d         time, place, and content of the alleged
         493, 502 (6th Cir. 2001)). The exhibits at-      misrepresentation, (2) the fraudulent
         tached by the parties in this case satisfy       scheme, (3) the defendant’s fraudulent in-
         those parameters.                                tent, and (4) the resulting injury.’’ In re
                                                          FCA US LLC Monostable Elec. Gearshift
         II.   Rule 9(b)’s heightened pleading            Litig., 280 F. Supp. 3d 975, 1003 (E.D.
               standards for fraud claims                 Mich. 2017) (Lawson, J.) (internal quota-
            There are heightened pleading stan-           tions omitted) (quoting Wall v. Mich.
         dards for fraud-based claims. These more         Rental, 852 F.3d 492, 496 (6th Cir. 2017)).
         exacting standards apply to Plaintiffs’          At a minimum, the Sixth Circuit requires
         RICO claims and state-law claims alleging        that a plaintiff ‘‘must allege the time, place
         fraudulent concealment or omission. See          and contents of the misrepresentations
         Bowlers’ Alley, Inc. v. Cincinnati Ins. Co.,     upon which they relied.’’ Frank v. Dana
         No. 13-13804, 2015 WL 3541905, at *3             Corp., 547 F.3d 564, 570 (6th Cir. 2008)
         (E.D. Mich. Apr. 30, 2015) (holding that         (citing Bender v. Southland Corp., 749
         Rule 9(b)’s particularity requirement ap-        F.2d 1205, 1216 (6th Cir. 1984)).
         plies to state-law claims asserted in federal
                                                                         DISCUSSION
         court). Rule 9(b) provides that ‘‘[i]n alleg-
         ing fraud or mistake, a party must state         I.   Plaintiffs’ claims are not preempted
         with particularity the circumstances consti-          by the Clean Air Act.
         tuting fraud or mistake.’’ Fed. R. Civ. P.         [4] Plaintiffs’ state-law claims are
         9(b). But ‘‘[m]alice, intent, knowledge, and     premised on FCA’s and Cummins’s alleged
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3707 Filed 04/16/21 Page 13 of 34




                                          RAYMO v. FCA US LLC                                        691
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         misrepresentations and omissions concern-          damages ‘‘based solely on GM’s alleged
         ing the trucks’ compliance with federal            violations of the CAA,’’ those claims were
         emissions standards, rather than on allega-        preempted. Likewise, in Beshear v. Volks-
         tions that those standards were violated.          wagen Grp. of Am., Inc., No. 16-CV-27-
         Because the success of Plaintiffs’ claims is       GFVT, 2016 WL 3040492, at *4 (E.D. Ky.
         not contingent on proving Defendants’              May 25, 2016) the court determined that
         noncompliance with EPA emissions regula-           plaintiffs could not premise state-law
         tions, their lawsuit cannot be construed as        claims solely on their allegation that the
         an effort to enforce federal emissions stan-       defendants were violating the CAA’s emis-
         dards. Plaintiffs’ claims are therefore not        sions standards. Finally, this Court recent-
         preempted by the Clean Air Act (‘‘CAA’’),          ly held in Bledsoe v. FCA US LLC (‘‘Bled-
         42 U.S.C. § 7401 et seq.                           soe II’’), 378 F. Supp. 3d 626, 642 (E.D.
            Assessing whether Plaintiffs’ state-law         Mich. 2019) that claims involving alleged
         claims are preempted by the CAA requires           misrepresentations and omissions about
         examining Congress’s intent, as expressed          vehicles’ emissions technology are not
         through the statute’s plain language. See          preempted by the CAA because such
         Park ‘N Fly, Inc. v. Dollar Park and Fly,          claims ‘‘do not depend on proof of noncom-
         Inc., 469 U.S. 189, 105 S.Ct. 658, 83              pliance with federal emissions standards.’’
         L.Ed.2d 582 (1985). Section 209 of the             (citing Counts v. Gen. Motors, LLC
         CAA provides that ‘‘[n]o State or any polit-       (‘‘Counts II’’), No. 16-cv-12541, 2018 WL
         ical subdivision thereof shall adopt or at-        5264194, at *2 (E.D. Mich. Oct. 23, 2018)).
         tempt to enforce any standard relating to             A close reading of Plaintiffs’ amended
         the control of emissions from new motor            pleading shows their claims are rooted in
         vehicles or new motor vehicle engines sub-         allegations of false statements and omis-
         ject to this part.’’ 42 U.S.C. § 7543(a). The      sions concerning the trucks’ fuel efficiency,
         Supreme Court, in Morales v. Trans                 compliance with applicable environmental
         World Airlines, Inc., 504 U.S. 374, 383, 112       regulations, and alleged defects. Plaintiffs
         S.Ct. 2031, 119 L.Ed.2d 157 (1992) de-             claim FCA and Cummins misled them
         scribed the phrase ‘‘relating to the control       about the trucks’ emissions rates, leading
         of emissions,’’ as used in this provision, as      them to purchase the trucks at a higher
         signaling a ‘‘broad preemptive purpose.’’          price than they would have paid had they
         Accordingly, several courts have concluded         known the truth. For example, Plaintiffs
         that ‘‘enforcement actions that have any           claim that ‘‘[n]one of the advertisements or
         ‘connection with or reference to’ the con-         representations received by Plaintiff[s]
         trol of emissions from motor vehicles are          contained any disclosure that the Truck
         preempted by § 209(a).’’ Jackson v. Gen.           has high emissions compared to gasoline
         Motors Corp., 770 F. Supp. 2d 570, 577             vehicles or the fact that the emissions sys-
         (S.D.N.Y. 2011) (quoting Morales, 504 U.S.         tem would break down and not perform as
         at 384, 112 S.Ct. 2031).                           advertised.’’ ECF No. 17, PageID.2504.
           If Plaintiffs’ state-law claims seek to es-      Similarly, Plaintiffs take issue with the fact
         tablish or enforce a standard for the con-         that FCA stated in a 2013 owner’s manual
         trol of emissions, they are expressly              that ‘‘[t]he Cummins diesel engine meets
         preempted. See Duramax, 298 F. Supp. 3d            all EPA Heavy Duty Diesel Engine Emis-
         at 1059. For example, in Counts v. General         sions Standards, resulting in the lowest
         Motors, LLC, 237 F. Supp. 3d at 589 an-            emitting diesel engine ever produced.’’
         other court in this district found that to         ECF No. 17, PageID.2486 (emphasis omit-
         the extent the plaintiffs were requesting          ted). Plaintiffs also claim that Cummins
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3708 Filed 04/16/21 Page 14 of 34




         692                   475 FEDERAL SUPPLEMENT, 3d SERIES


         and FCA misleadingly advertised the             Plaintiffs frame the washcoat defect as a
         trucks as EPA-compliant when they in fact       ‘‘design defect.’’ ECF No. 17, PageID.2609.
         emit NOx ‘‘far in excess of the levels al-      Such defects, by their nature, exist in all
         lowed by federal law.’’ See ECF No. 17,         products ‘‘possessing the faulty design.’’
         PageID.2487, 2506–07, 2553. In this case it     McKee v. General Motors, LLC, 376 F.
         is the alleged ‘‘deceit about compliance,       Supp. 3d 751, 761 (E.D. Mich. 2019). Be-
         rather than the need to enforce compli-         cause defective trucks are just not worth
         ance, that is the gravamen of Plaintiffs’       as much as defect-free trucks, Plaintiffs
         claims.’’ In re Volkswagen ‘‘Clean Diesel’’     have adequately alleged an economic inju-
         Litig., No. CL-2016-9917, 2016 WL               ry sufficient to establish standing under
         10880209 (Va. Cir. Ct. Aug. 30, 2016) (find-    Article III, § 2 of the United States Con-
         ing that plaintiffs’ claims involving mis-      stitution with respect to the washcoat de-
         leading advertising and news releases
                                                         fect in 2013–2015 model year trucks.
         about car manufacturer’s compliance with
         federal regulations and fuel economy were          In contrast, the Amended Complaint’s
         not preempted by the CAA).                      allegations about the washcoat defect in
                                                         2016–2017 model year trucks are too
           Plaintiffs’ state-law claims are premised
                                                         sparse to survive FCA’s and Cummins’s
         on assertions that FCA and Cummins con-
                                                         motions to dismiss. Plaintiffs’ allegations
         cealed the existence of emissions-related
                                                         concerning the washcoat defect relate only
         defects in the vehicles and misleadingly
         marketed the trucks as comparatively low-       to the washcoat used in the 2013–2015
         emissions vehicles that complied with EPA       trucks. As Plaintiffs acknowledge, those
         regulations. Establishing that the class ve-    trucks were ‘‘recall[ed] to fix the defect.’’
         hicles were in fact emitting NOx in excess      ECF No. 17, PageID.2482. The Amended
         of EPA emissions would certainly bolster        Complaint contains no allegations specific
         Plaintiffs’ claims. See Counts I, 237 F.        to the alleged washcoat defect in later 2016
         Supp. 3d at 592. But proving noncompli-         and 2017 trucks, which were not part of
         ance with federal emissions standards is        the recall, and used a different washcoat.
         by no means essential to their success.            Finally, Plaintiffs’ allegations about the
         Because this is not an action seeking to        flash defect are sufficiently plausible to
         enforce EPA emissions regulations, the          establish standing for claims arising from
         Court concludes Plaintiffs’ claim are not       that alleged defect in the 2013–2016 model
         preempted by the CAA.                           year trucks. Although Plaintiffs provide no
                                                         detailed explanation as to precisely what
         II.   Plaintiffs have established Article
                                                         causes the trucks’ DPF filter to become
               III, Section 2 standing for claims
                                                         clogged with soot, they do specifically al-
               related to the washcoat defect in
                                                         lege that it clogs, and that this requires
               2013–2015 model year trucks, and
                                                         more fuel to be diverted in order to burn
               the flash defect in 2013–2016 trucks.
                                                         out the soot—both through active regener-
            The existence of the washcoat defect in      ation mode, and as a result of the dealer-
         the 2013–2015 model year trucks is suffi-
                                                         ships’ flashing of the trucks’ Electronic
         ciently and plausibly pled by all Plaintiffs.
                                                         Control Modules.
         Plaintiffs provide detailed allegations
         about the washcoat defect that appeared in        [5, 6] Article III of the United States
         some unknown percentage of 2013–2015            Constitution provides that federal courts
         model year trucks, resulting in the recall.     may exercise jurisdiction only over an ac-
         Although they do not specifically plead         tual ‘‘case or controversy.’’ U.S. Const. art.
         that their own trucks contained this defect,    III, § 2. Individual standing is therefore a
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3709 Filed 04/16/21 Page 15 of 34




                                          RAYMO v. FCA US LLC                                       693
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         prerequisite for all suits, including class           Concerning the existence of the defect in
         actions. Fallick v. Nationwide Mut. Ins.           2013–2015 trucks, Defendants rightly point
         Co., 162 F.3d 410, 423 (6th Cir. 1998). The        out that Plaintiffs have not alleged the
         Supreme Court has identified three ele-            washcoat defect was present in the specific
         ments necessary to establish standing.             trucks they purchased or leased. In the
         First, the plaintiff must have sustained ‘‘an      design-defect context, however, the Sixth
         injury in fact—an invasion of a legally-           Circuit has not required named plaintiffs
         protected interest which is (a) concrete           and potential class members to show that
         and particularized; and (b) actual or immi-        they themselves experienced the design
         nent, not conjectural or hypothetical.’’ Lu-       defect. Rather, it is enough for standing to
         jan v. Defenders of Wildlife, 504 U.S. 555,        allege only that the product was defective-
         560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351            ly designed, and that the plaintiff pur-
         (1992) (internal quotations omitted). Sec-         chased the product and himself or herself
         ond, standing requires a ‘‘causal connec-          experienced the design defect.
         tion’’ between the injury and the chal-
                                                               The Sixth Circuit’s reasoning in Rikos v.
         lenged conduct; the injury must be ‘‘fairly
                                                            Proctor & Gamble Co. is instructive. In
         traceable’’ to the alleged injurious conduct
                                                            that case, which involved a probiotic nutri-
         by the defendant. Id. Potential class repre-
                                                            tional supplement marketed to promote di-
         sentatives must establish standing vis-à-vis
                                                            gestive health, the Sixth Circuit declined
         each defendant; they cannot acquire stand-
                                                            to require Plaintiffs to show that all poten-
         ing simply by virtue of bringing a class
                                                            tial class members had suffered an injury
         action. Fallick, 162 F.3d at 423.
                                                            based on their purchase of the supplement.
           A.   The washcoat defect in 2013–2015            799 F.3d 497, 524 (6th Cir. 2015). The
                model year trucks                           court of appeals explained that, because
                                                            Plaintiffs’ theory was that the manufactur-
            [7] Plaintiffs have standing to pursue
                                                            er ‘‘falsely advertised to every purchaser’’
         claims arising from the alleged washcoat
         defect in the 2013–2015 model year trucks.         of the product, if the product was defec-
         They contend they overpaid for the class           tively designed ‘‘then every purchaser was
         trucks at the point of purchase because            harmed.’’ Id. Similarly, the Sixth Circuit in
         FCA and Cummins led Plaintiffs to believe          In re Whirlpool Corporation Front-Load-
         the trucks were lower-emitting and com-            ing Washer Products Liability Litigation,
         pliant with federal emissions standards            another design-defect class action, conclud-
         when they were not. Although FCA and               ed that not all class members had to dem-
         Cummins have already repaired the wash-            onstrate their washing machines were
         coat defect in these model year trucks free        growing biofilm and mold as a result of the
         of charge to consumers, Plaintiffs argue           design defect at issue. Like in this case,
         the recall and associated washcoat replace-        the plaintiffs in In re Whirlpool had ar-
         ment have not made them whole for the              gued that ‘‘all Duet owners suffered injury
         $8,000 to $10,000 premium they paid for            immediately upon purchase of a Duet due
         the promise of lower emissions, and supe-          to the design defect in, and the decreased
         rior fuel economy, torque, and towing abil-        value of, the product itself, whether mold
         ity. Although Plaintiffs would not be able         causing additional consequential damages
         to seek injunctive relief, Sixth Circuit           has yet manifested or not.’’ 722 F.3d 838,
         precedent permits them to seek monetary            857–58 (6th Cir. 2013). Accordingly, Plain-
         damages in connection with the washcoat            tiffs’ standing to assert claims arising from
         defect in 2013–2015 trucks under an over-          the washcoat defect is not foreclosed by
         payment theory of damages.                         the fact that not all of them purport to
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3710 Filed 04/16/21 Page 16 of 34




         694                    475 FEDERAL SUPPLEMENT, 3d SERIES


         have experienced the washcoat defect in           that court, even if the plaintiffs had not
         their trucks.                                     specifically purchased the diesel cars be-
            As to whether Plaintiffs have adequately       cause of their advertised clean-diesel sys-
         pled an injury, the Court observes that the       tem, they had paid more for the cars be-
         Sixth Circuit and other courts in this dis-       cause of it. Id. at 584. If the clean-diesel
         trict have countenanced the overpayment           system in fact provided no additional val-
         theory of injury advanced by Plaintiffs in        ue, the court reasoned, the plaintiffs had
         connection with the alleged washcoat (and         suffered financial injury in the form of
         flash) defects. The circuit court has found       overpayment ‘‘regardless of whether they
         that a plaintiff who pays a premium for a         relied on GM’s alleged misrepresenta-
         product but does not receive the anticipat-       tions.’’ Id.
         ed benefit demonstrates a cognizable inju-           Another court in this district also re-
         ry in fact sufficient to establish Article III    cently approved the overpayment theory of
         standing. See Wuliger v. Mfrs. Life. Ins.         injury in Gamboa v. Ford Motor Compa-
         Co., 567 F.3d 787, 794 (6th Cir. 2009). And       ny, 381 F. Supp. 3d 853, 886 (E.D. Mich.
         district courts have determined that other
                                                           2019) (Hood, C.J.). There, the Court relied
         plaintiffs’ allegations of overpayment for
                                                           on plaintiffs’ allegations that they had
         ‘‘clean diesel’’ vehicles that in fact polluted
                                                           overpaid for a ‘‘clean diesel’’ vehicle that in
         at levels far higher than a reasonable con-
                                                           fact polluted at levels far higher than a
         sumer would expect satisfied Article III’s
                                                           reasonable consumer would expect. Id. In
         injury requirement. Although those cases
                                                           other words, the court reasoned, the Gam-
         involved defeat devices (emissions-control
                                                           boa plaintiffs had ‘‘paid a premium’’ for a
         devices that operate to bypass or interfere
                                                           product ‘‘but did not receive the anticipat-
         with emissions-reduction technologies in
                                                           ed consideration.’’ Id. at 886. This, Chief
         certain circumstances), there is no reason
         their holdings on economic injury cannot          Judge Hood found, established a cogniza-
         be applied outside that context, to emis-         ble injury in fact. Id. (citing Wuliger, 567
         sions system cases more broadly.                  F.3d at 794).

            In In re Duramax Diesel Litigation, for           The prevailing jurisprudence in this dis-
         example, General Motors had developed an          trict, as well as in the Northern District of
         allegedly defective engine, marketed it as        California, thus holds that a consumer who
         environmentally friendly, and set the sale        alleges she would not have purchased a
         price. Duramax, 298 F. Supp. 3d at 1052.          vehicle (or would have paid less for it) had
         The Court found plaintiffs’ allegations that      the manufacturer not misrepresented the
         they had paid a premium for a ‘‘clean             vehicle to customers’ detriment or omitted
         diesel’’ vehicle that did not operate in the      mention of its significant limitations, has
         way they expected sufficed to establish           alleged a plausible injury-in-fact. See In re
         standing using an overpayment theory of           Chrysler-Dodge-Jeep Ecodiesel Mktg.,
         injury. See id. Likewise, in Counts I the         Sales Practices, & Prods. Liab. Litig., 295
         same court held that plaintiffs could estab-      F. Supp. 3d 927, 945 (N.D. Cal. 2018)
         lish an economic injury sufficient for Arti-      (citing Hinojos v. Kohl’s Corp., 718 F.3d
         cle III standing by alleging that General         1098 (9th Cir. 2013)). Put another way,
         Motors had misrepresented the class vehi-         once a consumer ‘‘sufficiently and plausi-
         cles as ‘‘clean diesel’’ cars and that, in        bly’’ pleads the existence of a product de-
         reliance on those representations, the            fect, the financial injury stemming from
         plaintiffs had overpaid for them. Counts I,       the defect is easily established: ‘‘defective
         237 F. Supp. 3d at 582–83. According to           cars [and trucks] are simply not worth as
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3711 Filed 04/16/21 Page 17 of 34




                                           RAYMO v. FCA US LLC                                         695
                                       Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         much.’’ In re Toyota Motor Corp., 790 F.            tary damages as a result of Defendants’
         Supp. 2d 1152, 1163 (C.D. Cal. 2011). Plain-        violations of the [applicable statute].’’). Al-
         tiffs have adequately pled facts that create        though Hadley, a Sixth Circuit case, is
         standing to assert claims related to the            more on point, the plaintiffs in that case
         washcoat defect in 2013–2015 model year             did not claim, as Plaintiffs in this case do,
         trucks.                                             that their injury occurred at the point of
            [8, 9] The Court is not persuaded by             purchase. 624 F. App’x at 378. The Hadley
         Cummins’s argument that Plaintiffs’ claims          plaintiffs’ claims were ‘‘not based on the
         arising from the washcoat defect in 2013–           existence of the defect[ ] TTT instead they
         2015 trucks are prudentially moot because           are based on New Chrysler’s delay in im-
         Defendants have already remedied that               plementing the promised repair.’’ Id. The
         defect as part of the voluntary recall.             Sixth Circuit agreed with the district court
         Where a lawsuit seeks as relief only that           that the plaintiffs could not establish a
         the manufacturer be compelled to notify             diminished-value injury ‘‘based solely on
         consumers of the alleged defect and repair          New Chrysler’s delay’’ in repairing the
         it free-of-charge to consumers, a recall of         defect. Id.
         the subject vehicles will moot claims for              In this particular case, there is some
         injunctive and declaratory relief. See Had-         concern that allowing Plaintiffs to sue for
         ley v. Chrysler Group, LLC, 624 F. App.’x           monetary damages over a defect that De-
         374, 379 (6th Cir. 2015); Winzler v Toyota          fendants have already remedied cuts
         Motor Sales U.S.A., Inc., 681 F.3d 1208
                                                             against basic fairness and may disincentiv-
         (10th Cir. 2012). As FCA and Cummins
                                                             ize manufacturers from incurring the ex-
         have already repaired the washcoat defect
                                                             pense of voluntary recalls in the first
         in 2013–2015 class vehicles free of charge
                                                             place. Nonetheless, because Plaintiffs
         to consumers, injunctive or declaratory re-
                                                             claim their injury occurred at the point of
         lief is unavailable, and Plaintiffs do not
                                                             purchase, and that the recall did not neces-
         request it. See ECF No. 17, PageID.2903.
                                                             sarily remediate the loss caused to Plain-
         But there is no similar legal bar that
                                                             tiffs by their allegedly having to pay an
         serves to prevent Plaintiffs from seeking
                                                             additional $8,000 to $10,000 premium
         monetary damages in connection with the
         washcoat defect in 2013–2015 model year             based on Defendants’ alleged misrepresen-
         trucks under an overpayment theory of               tations, Hadley does not plainly bar Plain-
         damages.                                            tiffs’ claim for monetary damages in con-
                                                             nection with the washcoat defect in 2013–
            Cummins argues that Cheng v. BMW of
                                                             2015 class vehicles. See ECF No. 18, Pa-
         North America, LLC and Hadley v.
                                                             geID.2559–60. Plaintiffs have pled an inju-
         Chrysler Group, LLC stand for the propo-
                                                             ry in connection with the washcoat defect
         sition that Plaintiffs should be barred from
                                                             in those trucks sufficient to establish
         seeking monetary damages for a defect
                                                             standing.
         that Defendants have already remedied
         through the recall. See No. CV 12- 09262
                                                                B.    The washcoat defect in 2016–2017
         GAF (SHx), 2013 WL 3940815 (C.D. Cal.
                                                                      model year trucks
         Jul. 26, 2013); 624 F. App.’x 374. But in
         Cheng the plaintiffs were not actually re-             [10, 11] Plaintiffs have not sufficiently
         questing monetary damages, so that case             alleged an injury arising from their pur-
         is inapposite. 2013 WL 3940815, at *4 (ex-          chase of the 2016–2017 model year trucks.
         plaining that plaintiff’s pleading stated, ‘‘at     Establishing an economic injury using
         this time [he] does not pray for any mone-          overpayment theory requires Plaintiffs to
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3712 Filed 04/16/21 Page 18 of 34




         696                   475 FEDERAL SUPPLEMENT, 3d SERIES


         ‘‘sufficiently and plausibly’’ plead the exis-   tions establishing the existence of the
         tence of a defect in trucks they purchased       washcoat defect in the 2016 or 2017 trucks
         or leased. See In re Toyota Motor Corp.,         and therefore have not shown any injuries
         790 F. Supp. 2d at 1163. But, as to the          arising specifically from this newer wash-
         2017 truck, none of the Plaintiffs claim to      coat.
         have purchased or leased a truck from that
         model year. What’s more, Plaintiffs make            To survive a motion to dismiss in the
         no specific allegations about a washcoat         defeat-device context, courts have general-
         defect in either the 2016 or the 2017 model      ly required plaintiffs to allege that their
         year trucks. Plaintiffs acknowledge those        experts, or another reputable third party,
         trucks contained an entirely different           conducted rigorous testing on the vehicles’
         washcoat than the one that was used in the       emissions system and identified a defect.
         2013–2015 vehicles that were recalled. Be-       The washcoat defect differs fundamentally
         cause of these pleading deficiencies, the        from a defeat device because defeat de-
         Court will dismiss Plaintiffs’ claims per-       vices are engineered to reduce the effec-
         taining to the washcoat defect in 2016 and       tiveness of a car’s emissions-control sys-
         2017 model year trucks.                          tem when the vehicle is not being tested
                                                          for compliance with emission regulations.
            [12] A plaintiff has standing to assert
                                                          As such, defeat devices are ‘‘inherently
         claims stemming from a defective product
                                                          deceptive’’ and, according to some courts,
         or false advertising only if she ‘‘experi-
         enced injury stemming from the purchase          indicative of ‘‘specific intent to defraud’’ on
         of that product.’’ Granfield v. NVIDIA           the part of the manufacturer. See Dura-
         Corp., No. C 11-05403 JW, 2012 WL                max, 298 F. Supp. 3d at 1083. Nonetheless,
         2847575, at *6 (N.D. Cal. Jul. 11, 2012).        while the misleading character of the de-
         Because none of the Plaintiffs claim to          feat device may require distinguishing
         have owned or leased a 2017 model year           those cases from non-defeat-device cases
         Dodge Ram 2500 or 3500 truck with a              in the context of analyzing fraud claims,
         Cummins 6.7-liter diesel engine, any             there is no reason to differentiate between
         claims alleging injury from the 2017 trucks      defeat-device cases and cases involving
         must be dismissed. Plaintiffs cannot assert      mere emissions-system defects in assess-
         claims pertaining to defects in a vehicle        ing economic injury and standing. In both
         none of them purchased. See id.                  situations, the injury stems from the de-
            Plaintiffs have likewise not pled facts       fendant’s alleged misrepresentations or
         sufficient to demonstrate they suffered any      omissions about the vehicles’ emissions
         injury arising from a washcoat defect in         rate to the EPA and to consumers as
         the 2016 model year trucks. The Amended          compared to the vehicles’ actual emissions
         Complaint’s allegations about the washcoat       rate on the road in normal use. And in
         defect rest on information gathered from         both settings testing is useful to establish
         documents pertaining to the EPA-super-           a defect and resulting injury because vehi-
         vised recall of model year 2013–2015 Ram         cle emissions are not something observable
         2500 and 3500 trucks, and related litiga-        with the naked eye, or by the average
         tion. The model year 2016–2017 trucks use        plaintiff. If courts in this district require
         a different washcoat—the same washcoat           specific allegations of emissions testing to
         FCA and Cummins deployed to remedy               establish a defect in the defeat-device con-
         the defective washcoat problem in the            text, it is unclear why they should not
         2013–2015 vehicles that were recalled.           apply that same standard to all emissions-
         Plaintiffs do not offer any specific allega-     defect cases where the gravamen of the
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3713 Filed 04/16/21 Page 19 of 34




                                          RAYMO v. FCA US LLC                                       697
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         claim is that the defect caused excessively        Court examined the plaintiffs’ amended
         high emissions.                                    complaint, which they filed after consider-
           Turning to what type of emissions test-          ably expanding their emissions testing of
         ing courts have required to show injury,           the proposed class vehicles. 378 F. Supp.
         courts have allowed plaintiffs to survive a        3d at 632–33. In large part because of this
         motion to dismiss when they have conduct-          ‘‘considerably expanded’’ emissions testing,
         ed their own ‘‘scientifically valid emissions      and the additional detail plaintiffs provided
         testing’’ on the diesel trucks at issue. In In     about the nature of that testing, the Court
         re Duramax Diesel Litigation, for exam-            permitted the bulk of the Bledsoe II plain-
         ple, that testing showed that the class            tiffs’ updated allegations to proceed past
         trucks emitted NOx at rates significantly          the motion to dismiss phase. See id.
         higher than similar gasoline-engine trucks.
         Duramax, 298 F. Supp. 3d at 1046. Data                In the instant case, Plaintiffs do not
         gathered by those plaintiffs also indicated        plausibly allege that the washcoat defect
         that the class trucks were noncompliant            present in 2013–2015 model year vehicles
         with EPA standards and thus fell short of          also plagued 2016–2017 vehicles. Without
         what reasonable consumers would expect,            any emissions testing or other specific data
         especially based on the manufacturer’s             relating to the performance of the later
         representations. Id.                               vehicles, which contained a different wash-
            Similarly, in Counts I the plaintiffs con-      coat than the 2013–2015 vehicles, Plaintiffs
         ducted their own emissions testing on the          fail to adequately plead the existence of a
         class vehicles and in their pleading ex-           defect—and any resultant overpayment in-
         plained that several European government           jury—in the 2016 trucks. And again, their
         agencies had found that other General              claims related to the 2017 trucks fail be-
         Motors vehicles with engine technology             cause no Plaintiff claims to have owned a
         similar to the class vehicles produced sig-        2017 model year truck.
         nificantly higher emissions than the manu-
         facturer represented. Counts I, 237 F.                C.    The flash defect in 2013–2016
         Supp. 3d at 583. This, according to the                     model year trucks
         court, was ‘‘enough’’ to support a plausible
         allegation that General Motors’s represen-            [13] The Amended Complaint’s allega-
         tations about the vehicles’ emissions were         tions concerning the flash defect are plau-
         deceptive, and therefore to establish the          sible enough to establish an Article III
         ‘‘concrete and particularized injury’’ requi-      injury caused by the conduct of both De-
         site for standing. See id. at 581–83.              fendants. Plaintiffs allege the flash defect
           In contrast, in Bledsoe I this Court             caused them to experience less fuel econo-
         found the plaintiffs’ allegations about the        my and spend more money on diesel than
         presence of a defeat device in the class           they would have absent the defect. In sup-
         vehicles lacking because plaintiffs based          port of this injury they attribute to the
         that claim entirely on emissions testing           flash defect, Plaintiffs have collected ob-
         conducted on a single truck ‘‘under poorly-        servations about their trucks’ decline in
         defined parameters.’’ See Bledsoe II, 378          fuel economy. Those observations are set
         F. Supp. 3d at 632 (discussing Bledsoe v.          forth in the Amended Complaint. Because
         FCA US LLC (‘‘Bledsoe I’’), 307 F. Supp.           this claimed defect does not involve the
         3d 646, 657 (E.D. Mich. 2018)). This was           trucks’ rate of actual emissions as com-
         deemed insufficient to establish a cogniza-        pared to that represented by the manufac-
         ble Article III injury. In Bledsoe II, this        turer, the Court finds no precedent for
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3714 Filed 04/16/21 Page 20 of 34




         698                     475 FEDERAL SUPPLEMENT, 3d SERIES


         applying the testing requirement to the             $750 in spending on diesel fuel annually.
         flash defect.                                       ECF No. 17, PageID.2497. He further as-
             According to the Amended Complaint,             serts that he incurred an additional $400
         the trucks’ DPF routinely became clogged            or $500 in out-of-pocket expenses when his
         with soot, causing the trucks to enter ac-          truck went into limp mode as a result of
         tive regeneration mode to burn more fuel            the flash defect, stranding him 200 miles
         in order to clear the DPF. ECF No. 17,              from home. Id. at 2497–98. Plaintiff Manu-
         PageID.2488. Active regeneration mode,              el Pena also says his truck’s MPG dropped
         Plaintiffs contend, also causes the trucks          by approximately five MPG after being
         to enter ‘‘limp mode,’’ necessitating that          ‘‘flashed,’’ causing him to spend an addi-
         Plaintiffs bring their trucks to the dealer-        tional $538 on diesel fuel each year, as well
         ship for service. Id. Plaintiffs claim that         as $50 in ‘‘unreimbursed fuel costs’’ he
         when they brought their trucks to a FCA             incurred when his truck broke down 250
         dealership for service, service providers           miles from home. ECF No. 17, Pa-
         ‘‘flashed’’ or reprogrammed the trucks’             geID.2505.
         Electronic Control Modules, essentially in-            The only Plaintiff who makes no allega-
         structing the trucks to divert more fuel to         tions about an injury he suffered as a
         burn out soot in the DPF. Id. Each of the           result of the flash defect is Gary Gaster.
         Plaintiffs alleges that his car was                 He does not allege that his trucks were
         ‘‘flashed,’’ although Plaintiffs do not speci-      ever ‘‘flashed,’’ and does not say that he
         fy when or where. Because the Amended               sustained any injury in connection with the
         Complaint explains that the ‘‘flashing’’ oc-
                                                             flash defect. See ECF No. 17, Pa-
         curred when Plaintiffs brought their cars
                                                             geID.2499–2502. Accordingly, Gaster lacks
         into FCA dealerships for servicing, the
                                                             standing to pursue claims related to the
         Court infers it was FCA’s representatives
                                                             flash defect.
         who carried out the reprogramming.
                                                                Although Plaintiffs do not explain how
             Plaintiffs say they each paid a premium
                                                             or when they measured the fuel economy
         of between $8,000 to $10,000 to purchase
                                                             of their vehicles after they were ‘‘flashed,’’
         diesel trucks with the understanding that
                                                             or how, if at all, they compared the trucks’
         they had ‘‘better fuel economy compared
                                                             post-‘‘flashing’’ fuel economy to the their
         to a gas engine, and superior torque and
         towing capabilities.’’ ECF No. 18, Pa-              pre-‘‘flashing’’ fuel economy, the Court
         geID.2559–60. The Amended Complaint                 finds that they—with the exception of
         asserts they did not receive the benefit of         Gaster—have alleged a non-speculative in-
         this bargain. After their trucks were               jury fairly traceable to the flash defect,
         ‘‘flashed,’’ Plaintiffs claim, the vehicles’ fuel   and redressable by this Court. See Lujan,
         efficiency dropped 20–25 percent, causing           504 U.S. at 560–61, 112 S.Ct. 2130. That is
         Plaintiffs to spend significantly more on           enough to survive a motion to dismiss.
         diesel fuel annually. See, e.g., ECF No. 17,           As support for the flash defect, Plaintiffs
         PageID.2489, 2495, 2497.                            also rely on comments by one mechanic
            Jeremy Raymo, for example, says that             who allegedly said, ‘‘I will deny this later,
         his truck’s ‘‘MPG has dropped by approxi-           but I can tell you that the ECM updates
         mately three MPG,’’ costing him an addi-            [i.e. ‘‘flashing’’] are diverting fuel into the
         tional $2,013 in fuel costs annually. Forrest       exhaust system to make it burn hotter so
         Poulson claims that after his truck was             that it reduces the amount of emissions
         flashed its MPG dropped by approximately            leaving the tailpipe.’’ ECF No. 17, Pa-
         five MPG, costing him about an additional           geID.2489. The same mechanic apparently
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3715 Filed 04/16/21 Page 21 of 34




                                          RAYMO v. FCA US LLC                                         699
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         said that ‘‘upwards of 25%’’ of the trucks’        that functions with a common purpose.’’
         fuel was being diverted through the ex-            Ouwinga v. Benistar 419 Plan Servs., Inc.,
         haust system to heat up the emissions              694 F.3d 783, 794 (6th Cir. 2012) (quoting
         because of the flash defect. ECF No. 17,           Boyle v. United States, 556 U.S. 938, 948,
         PageID.2490. No information is provided            129 S.Ct. 2237, 173 L.Ed.2d 1265 (2009)).
         about the identity of this mechanic, the           ‘‘Racketeering activity’’ in turn means one
         FCA dealership where he worked, or the             of the acts indictable under the federal
         date on which he made these comments.              statutes enumerated in 18 U.S.C.
         Taking all the allegations in the Amended          § 1961(1)(B). Among the enumerated stat-
         Complaint as true, however, the Court              utory offenses are mail fraud, 18 U.S.C.
         finds that it sufficiently alleges the exis-       § 1341, and wire fraud, 18 U.S.C. § 1343,
         tence of the flash defect and a cognizable         which are the two predicate offenses Plain-
         injury relating to that defect in the 2013–
                                                            tiffs allege here. Establishing a ‘‘pattern’’
         2016 trucks.
                                                            of ‘‘racketeering activity’’ entails alleging
         III.   Plaintiffs fail to state a claim for        that FCA and Cummins each engaged in
                violation of RICO.                          two or more predicate acts of such con-
                                                            duct—that is, two acts of mail or wire
            In reviewing the Amended Complaint’s
                                                            fraud. See Kerrigan v. ViSalus, Inc., 112
         factual allegations, it is clear this case is
                                                            F. Supp. 3d 580, 605 (E.D. Mich. 2015).
         not an appropriate vehicle for a civil RICO
                                                            Plaintiffs must also fulfill RICO’s statutory
         action. Although Plaintiffs have pled a cog-
                                                            standing requirements, which require
         nizable injury under the RICO Act by
         alleging that they overpaid for the trucks         them to plausibly allege (1) an injury to
         at the point of purchase because of the            ‘‘business or property,’’ that is (2) ‘‘by rea-
         washcoat defect and the flash defect, they         son of violation of section 1962.’’ 18 U.S.C.
         have not adequately pled the existence of a        § 1964(c). The injury to ‘‘business or prop-
         common enterprise between FCA and                  erty’’ must be ‘‘concrete’’ rather than spec-
         Cummins, or the required state of mind             ulative or tangible. Counts II, 2018 WL
         for a RICO claim. Plaintiffs must allege           5264194 at *3 (citing Saro v. Brown, 11 F.
         the Defendants acted with the requisite            App’x 387, 389 (6th Cir. 2001)).
         scienter to support their allegations about
         the predicate fraud offenses. This they fail          A.    Plaintiffs have established a
         to do. The RICO claims will be dismissed                    RICO injury created by the wash-
         for failure to state a claim.                               coat defect in 2013–2015 model
                                                                     year vehicles, and the flash defect
            [14] To successfully plead a RICO
                                                                     in 2013–2016 vehicles.
         claim under 18 U.S.C. § 1962(c) Plaintiffs
         must allege that FCA and Cummins par-                 [18] Plaintiffs have alleged facts estab-
         ticipated, directly or indirectly, in (1) the      lishing an injury to business or property.
         conduct (2) of an enterprise that affects          The premium Plaintiffs say they paid for
         interstate commerce (3) through a pattern          the trucks under the misapprehension that
         (4) of racketeering activity. Counts II, 2018      they were lower-emitting and had better
         WL 5264194 at *3 (citing Heinrich v.               fuel economy and other qualities superior
         Waiting Angels Adoption Servs., Inc., 668          to similar gas vehicles satisfies RICO’s
         F.3d 393, 404 (6th Cir. 2012)).                    injury requirement.
           [15–17] Demonstrating the existence of             Sixth Circuit precedent allows Plaintiffs
         a RICO ‘‘enterprise’’ requires showing that        to demonstrate a cognizable RICO injury
         the defendants were ‘‘a continuing unit            using overpayment theory. In Reiter v.
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3716 Filed 04/16/21 Page 22 of 34




         700                    475 FEDERAL SUPPLEMENT, 3d SERIES


         Sonotone Corporation, a case involving § 4        for something they did not receive stated a
         of the Clayton Act, the Supreme Court             RICO injury to ‘‘business or property’’).
         found the plaintiff’s allegation that she had
         purchased a hearing aid at a price artifi-           Unlike the plaintiffs in In re: General
         cially inflated by the defendants’ anticom-       Motors LLC Ignition Switch Litigation,
         petitive conduct sufficient to allege an inju-    No. 14-MD-2543, 14-MC-2543, 2016 WL
         ry to property. 442 U.S. 330, 337, 99 S.Ct.       3920353 (S.D.N.Y. Jul. 15, 2016), which
         2326, 60 L.Ed.2d 931 (1979). Like RICO,           Defendants rely on, the Plaintiffs in this
         the Clayton Act authorizes any person who         case allege the class vehicles are currently
         suffers an injury to ‘‘business or property’’     defective because they emit more NOx
         because of an antitrust violation to file suit.   than a reasonable consumer would expect
         Id. Although Reiter was not a RICO case,          (the washcoat defect), and underperform
         the Sixth Circuit has observed that the           on fuel economy and other tasks (the flash
         opinion’s     ‘‘common-sense      observation     defect) in comparison to what Plaintiffs
         about § 4 applies with equal logical force to     reasonably expected based on Defendants’
         § 1964(c),’’ the civil RICO statute. Jackson      representations. See In re Chrysler-Dodge-
         v. Sedgwick Claims Mgnmt. Servs., Inc.,
                                                           Jeep Ecodiesel Mktg., Sales Practices, &
         731 F. 3d 556, 564 (6th Cir. 2013).
                                                           Prods. Liab. Litig., 295 F. Supp. 3d at 964
            Courts in this district considering RICO       (distinguishing cases alleging speculative,
         standing in similar auto cases have ap-           latent defects from those in which plain-
         proved the overpayment theory of dam-             tiffs allege that a defect is currently pres-
         ages advanced by Plaintiffs. The Duramax
                                                           ent in all class vehicles). Overpayment for
         court was satisfied with plaintiffs’ conten-
                                                           a vehicle at the point of purchase, as Plain-
         tion that they had paid a premium of near-
                                                           tiffs allege here, is a cognizable RICO
         ly $9,000 for a diesel (rather than gas) car
                                                           injury where plaintiffs allege that the de-
         because of General Motors’s allegedly
                                                           fect is current—rather than latent—and
         fraudulent conduct. The court found that
         allegation enough to state a ‘‘cognizable         affects all class vehicles.
         out-of-pocket injury’’ traceable to the al-          Like in Duramax and Counts II, cases
         legedly defective product. 298 F. Supp. 3d        decided in this district, the premium Plain-
         at 1071–72. Similarly, in Counts II another       tiffs paid for the trucks, which they assert
         court in this district found the plaintiffs       did not function as advertised, was also
         had established a RICO injury where they
                                                           ‘‘determinable’’ at the point of purchase
         claimed to have paid a premium of $2,400
                                                           rather than contingent on ‘‘the vagaries of
         to purchase a diesel truck without receiv-
                                                           the free market’’ or some other speculative
         ing the benefit of their bargain. 2018 WL
                                                           event. In re Duramax Diesel Litig., 298 F.
         5264194 at *4. The trucks’ value, plaintiffs
                                                           Supp. 3d at 1072. See Gamboa, 381 F.
         alleged, had been inflated by the defen-
         dant’s allegedly fraudulent conduct. 2018         Supp. 3d at 878. Cf. Counts II, 2018 WL
         WL 5264194 at *4. See In re Chrysler-             5264194 at *4 (explaining that damages
         Dodge-Jeep Litig., 295 F. Supp. 3d at 959         such as ‘‘future attempted repairs, future
         (holding that overpayment because of de-          costs, and diminished future performance
         ceptive conduct states a RICO injury); In         for value’’ are ‘‘too speculative’’ to consti-
         re Volkswagen ‘‘Clean Diesel’’ Marketing,         tute a RICO injury.). Plaintiffs have thus
         Sales Practices, & Prods. Liab. Litig., 349       established a cognizable RICO injury in
         F. Supp. 3d 881 (N.D. Cal. 2018) (holding         connection with the washcoat defect in the
         that plaintiffs who allegedly overpaid to         2013–2015 trucks and the flash defect in
         lease class vehicles by paying a premium          the 2013–2016 trucks.
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3717 Filed 04/16/21 Page 23 of 34




                                          RAYMO v. FCA US LLC                                       701
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

           B.   Plaintiffs have not plausibly al-           (C.D. Cal. 2016), the plaintiffs alleged that
                leged that FCA and Cummins                  defendants had participated in an enter-
                shared a common purpose.                    prise ‘‘for the purpose of concealing the
            [19] The Amended Complaint’s factual            scope and nature of the TTT defects in
         allegations do not, however, support the           order to sell more Subject Nissan Vehi-
         existence of a ‘‘common purpose’’ shared           cles’’ with the additional shared purpose of
         by FCA and Cummins. Stating a RICO                 ‘‘maximiz[ing] the revenue and profitabili-
         claim requires Plaintiffs to plausibly allege      ty’’ through their design, manufacture, dis-
         that the enterprise members who engaged            tribution, and testing the defective vehi-
         in a pattern of racketeering activity were         cles. The Shaw defendants, according to
         united in a ‘‘common purpose.’’ 18 U.S.C.          the plaintiffs, continued to sell the class
         § 1962(c). See United States v. Turkette,          vehicles despite their awareness of the al-
         452 U.S. 576, 583, 101 S.Ct. 2524, 69              leged defect. Id. Yet in that case the court
         L.Ed.2d 246 (1981). Unlike a defeat-device         found no common purpose, ‘‘much less a
         case, where the common purpose of de-              fraudulent one.’’ Id. at 1057. Rather, the
         signing, marketing, and selling an engine          allegations demonstrated only that the
         or car with such a device installed is inher-      parties were ‘‘associated in a manner di-
         ently deceptive, the allegations concerning        rectly related to their own primary busi-
         the washcoat defect and flash defect estab-        ness activities.’’ Id. at 1057. That the de-
         lish nothing more than a business relation-        fendants at times reached ‘‘independent
         ship. Plaintiffs’ claim that FCA and Cum-          conclusions’’ about which remedial meas-
         mins were participating in the washcoat            ures to take in response to discovery of the
         and flash enterprises together thus falls          defect further swayed the court in favor of
         short of pleading a common unlawful pur-           finding that plaintiffs had failed to plead
         pose.                                              the existence of a RICO enterprise with a
            Courts have ‘‘overwhelmingly’’ rejected         common purpose. See id.
         efforts to characterize ordinary business             The Amended Complaint in this case
         relationships as RICO enterprises. Gomez           describes two separate RICO enterprises
         v. Guthy-Renker, LLC, No. EDCV 14-                 that FCA and Cummins allegedly partici-
         01425 JGB, 2015 WL 4270042, at *8 (C.D.            pated in: the ‘‘washcoat enterprise’’; and
         Cal. Jul. 13, 2015) (collecting cases). See        the ‘‘flash enterprise.’’ The purpose of the
         Wuliger v. Liberty Bank, N.A., No. 3:02            washcoat enterprise, according to Plain-
         CV 1378, 2004 WL 3377416, at *9 (N.D.              tiffs, was for FCA and Cummins to contin-
         Ohio Mar. 4, 2004) (‘‘Participation in a           ue profiting from sales of the trucks while
         business relationship without more does            omitting disclosure of the washcoat defect
         not equate to liability under § 1962(c).’’);       to regulators and the public and continu-
         Javitch v. Capwill, 284 F. Supp. 2d 848,           ing to market the trucks as compliant with
         856–57 (N.D. Oh. 2003) (same). To that             emissions standards, ‘‘clean,’’ and ‘‘the
         end, several courts have distinguished be-         lowest emitting diesel engine ever pro-
         tween factual scenarios where the enter-           duced.’’ ECF No. 17, PageID.2587. The
         prise’s common purpose was ‘‘to create,            flash enterprise was allegedly informed by
         market, and sell TTT [an] inherently decep-        FCA and Cummins’s shared purpose of
         tive’’ product, and those in which parties         designing a defective truck that would ini-
         engaged in a typical business relationship.        tially pass emissions standards but break
         Duramax, 298 F. Supp. 3d at 1080 n.25.             down over time. ECF No. 17, Pa-
          For example, in Shaw v. Nissan North              geID.2487. This, Plaintiffs allege, would
         America, Inc., 220 F. Supp. 3d 1046, 1054          necessitate that FCA dealerships ‘‘flash’’
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3718 Filed 04/16/21 Page 24 of 34




         702                  475 FEDERAL SUPPLEMENT, 3d SERIES


         the trucks’ Electronic Control Modules to         Moreover, Plaintiffs allege that FCA
         divert more fuel to the DPF to burn off        and Cummins became aware of the wash-
         soot, passing on costs to the consumer by      coat defect only ‘‘as early as September
         diminishing the trucks’ fuel economy by        2014,’’ after FCA began receiving an in-
         approximately 25%. ECF No. 17, Pa-             creasing number of related warranty
         geID.2587. An additional purpose of both       claims. ECF No. 17, PageID.2481–82. Ac-
         enterprises, Plaintiffs claim, was misrepre-   cordingly, any joint enterprise involving
         senting or omitting information about the      the washcoat defect could not have existed
         trucks’ emissions levels to the EPA and        prior to September 2014. Plaintiffs also
         CARB for the purpose of obtaining COCs         acknowledge that Cummins quickly began
                                                        conducting emissions testing on the trucks
         and EOs. See ECF No. 17, PageID.2589,
                                                        and, after identifying a potential problem,
         2592–93.
                                                        promptly notified the EPA of a possible
            Plaintiffs have not adequately pled the     emissions defect in March 2015. ECF No.
         existence of the washcoat or flash enter-      36-1, PageID.5675. Plaintiffs imply that
         prise because they do not provide specific     the delay between the initial discovery of
         allegations of a shared purpose between        the defect ‘‘as early as September 2014’’
         FCA and Cummins. The washcoat defect is        and the EPA’s 2018 announcement of the
         not an inherently deceptive product, as        recall is indicative of a RICO enterprise
         compared to the defeat devices involved in     that united FCA and Cummins in a com-
         Duramax, Bledsoe I & II, and numerous          mon purpose. Yet the Amended Complaint
                                                        also describes FCA and Cummins as being
         similar cases. Plaintiffs’ allegations about
                                                        in total disagreement about which party
         FCA and Cummins’s shared purpose in-
                                                        was financially and logistically responsible
         volving the flash enterprise are similarly
                                                        for the washcoat recall from at least early
         inadequate. They provide no specific alle-
                                                        2015 through 2018. See ECF No. 17, Pa-
         gations about how FCA and Cummins
                                                        geID.2481–82. The fact that FCA and
         would have known about the flash defect at     Cummins were in opposition to one anoth-
         the time Cummins filed COC and EO ap-          er concerning allocating responsibility for
         plications, or how the Defendants’ behavior    the recall substantially undercuts the con-
         evidences a ‘‘common purpose’’ of conceal-     clusion that they were operating to further
         ing the flash defect from consumers. Fur-      the ‘‘common purpose’’ of the purported
         ther, Plaintiffs do not specifically allege    washcoat enterprise.
         that FCA and Cummins designed, manu-              Plaintiffs’ RICO claims must be dis-
         factured, marketed, and sold the trucks        missed because they have not specifically
         with a common purpose of misleading reg-       pled a ‘‘common purpose’’ uniting FCA and
         ulators and the public. Rather, Plaintiffs     Cummins in the washcoat or flash enter-
         generally describe the process through         prises. The Court is similarly unconvinced
         which FCA and Cummins interacted in            that the Amended Complaint adequately
         designing and manufacturing the trucks         alleges the existence of separate single-
         containing Cummins engines, and the pro-       entity enterprises by FCA and Cummins
         cess of obtaining COCs and EOs. This is        in connection with either defect.
         consistent with the ordinary course of a
         business relationship between a supplier         C.   Plaintiffs have not adequately
         and manufacturer and cannot by itself es-             pled the scienter necessary to sup-
         tablish a ‘‘common purpose’’ worthy of a              port predicate offenses.
         RICO enterprise. See Duramax, 298 F.             An additional basis for dismissal of the
         Supp. 3d at 1080 n.25.                         RICO claims is Plaintiffs’ failure to ade-
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3719 Filed 04/16/21 Page 25 of 34




                                          RAYMO v. FCA US LLC                                        703
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         quately plead a ‘‘specific intent to de-           nia, ‘‘[n]o one to date TTT has sought to
         fraud.’’ The predicate RICO acts identified        justify, or explain a lawful purpose for,
         by Plaintiffs are mail and wire fraud. 18          software that effectively turns a vehicle’s
         U.S.C. §§ 1341, 1343. According to Plain-          emission systems on or off depending on
         tiffs, FCA and Cummins engaged in mail             whether the vehicle is undergoing emis-
         and wire fraud by using the United States          sions testing or being operated under nor-
         mail and wires for the purpose of carrying         mal driving conditions.’’ In re Volkswagen
         out unlawful schemes to design, manufac-           ‘‘Clean Diesel’’ Mktg, Sales Practices &
         ture, market, and sell defective trucks to         Prods. Liab. Litig., MDL No. 2672 CRB,
         consumers by making misrepresentations             2017 WL 4890594, at *15 (N.D. Cal. Oct.
         and omissions.                                     30, 2017). In Duramax and Counts II,
                                                            courts in this district found specific allega-
            [20–23] To state a claim for mail or
                                                            tions of a defeat device indicative of ‘‘in-
         wire fraud, Plaintiffs must allege the fol-
                                                            herently deceptive’’ intent sufficient to
         lowing elements: ‘‘(1) devising or intending
                                                            demonstrate ‘‘specific intent to defraud.’’
         to devise a scheme to defraud (or to per-
                                                            See Duramax, 298 F. Supp. 3d at 1083;
         form fraudulent acts); (2) involving the use
                                                            Counts II, 2018 WL 5264194 at *7. See
         of the mails; (3) for the purpose of execut-
                                                            also In re Chrysler-Dodge-Jeep Ecodiesel
         ing the scheme or attempting to do so.’’
                                                            Mktg., Sales Practices, & Prods. Liab. Li-
         United States v. Kennedy, 714 F.3d 951,
                                                            tig., 295 F. Supp. 3d at 977 (inferring
         958 (6th Cir. 2013). The ‘‘scheme to de-
                                                            specific intent to defraud from allegations
         fraud’’ must involve ‘‘misrepresentations or       of a defeat device because the defeat de-
         omissions reasonably calculated to deceive         vices have a ‘‘deceitful purpose.’’); In re
         persons of ordinary prudence and compre-           Volkswagen ‘‘Clean Diesel’’ Mktg., Sales
         hension.’’ Bender, 749 F.2d at 1216 (quot-         Practices & Prods. Liab. Litig., 2017 WL
         ing United States v. Van Dyke, 605 F.2d            4890594 at *15 (finding intent to defraud
         220, 225 (6th Cir.1979)). Sixth Circuit prec-      based on manufacturer’s use of a defeat
         edent further requires that Plaintiffs al-         device).
         lege FCA and Cummins each had the
                                                               As has been stated, this is not a defeat-
         ‘‘specific intent to deceive or defraud.’’
                                                            device case, nor do the facts as pled estab-
         United States v. Frost, 125 F.3d 346, 354
                                                            lish that the washcoat or flash defects are
         (6th Cir. 1997). Although Plaintiffs need
                                                            indicative of malintent on the part of FCA
         not allege ‘‘actual reliance,’’ they must
                                                            or Cummins in the way that defeat devices
         plausibly claim that the misrepresentations
                                                            are widely understood to be. Accordingly,
         or omissions were ‘‘material.’’ United
                                                            the Court does not immediately infer any
         States v. Daniel, 329 F.3d 480, 487 (6th
                                                            specific intent to defraud on the part of
         Cir. 2003).
                                                            FCA or Cummins. The Sixth Circuit has
            [24] Plaintiffs have not sufficiently al-       stated that specific intent to defraud or
         leged that FCA and Cummins each acted              deceive exists only ‘‘if the defendant by
         with ‘‘specific intent to defraud.’’ The dis-      material misrepresentations intends the
         tinction between cases involving a defeat          victim to accept a substantial risk that
         device and those arising from an alleged           otherwise would not have been taken.’’
         defect such as the washcoat defect is sa-          United States v. Daniel, 329 F.3d 480, 487
         lient here. In defeat-device cases, courts         (6th Cir. 2003). For example, in Miller v.
         have reasonably inferred a specific intent         General Motors, LLC another court in this
         to defraud from the nature of the defeat-          district considered too conclusory allega-
         device scheme itself. As expressed by a            tions that ‘‘GM failed to disclose the [de-
         court in the Northern District of Califor-         fect]’’ and ‘‘GM was aware of the [defect]
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3720 Filed 04/16/21 Page 26 of 34




         704                   475 FEDERAL SUPPLEMENT, 3d SERIES


         TTT when it marketed and sold the Class         stating a claim for the predicate RICO
         Vehicles.’’ 2018 WL 2740240, at *13 (E.D.       offenses of mail and wire fraud, Plaintiffs’
         Mich. June 7, 2018). Such statements, the       failure to allege a ‘‘specific intent to de-
         court held, were ‘‘plainly insufficient to      fraud’’ is fatal to their RICO claims.
         establish knowledge’’ of the defect even
         under Rule 8’s less stringent pleading          IV.   Magnuson-Moss Warranty Act, 15
         standard. Id. Plaintiffs’ allegations about           U.S.C. § 2301 et seq.
         FCA and Cummins’s specific intent to de-           [26] Plaintiffs’ claims under MMWA,
         fraud are similarly conclusory.                 15 U.S.C. § 2301, also cannot stand be-
            Plaintiffs allege that the gap between       cause Plaintiffs have not alleged underly-
         FCA and Cummins allegedly becoming              ing state-law warranty claims. The
         aware of the washcoat defect ‘‘as early as      MMWA creates a private right of action
         September 2014’’ and commencement of            for consumers injured by the failure of a
         the recall in 2018 establishes a specific       supplier, warrantor, or service contractor
         intent to defraud on the part of Defen-         to comply with its obligations under a writ-
         dants. Among the other allegations Plain-       ten or implied warranty, or service con-
         tiffs make regarding intent to defraud are      tract. 15 U.S.C. § 2310(d)(1). But the stat-
                                                         ute serves only to ‘‘supplement’’ state-law
         that Defendants must have known about
                                                         implied warranties by prohibiting their dis-
         the washcoat defect ‘‘from the beginning,
                                                         claimer in certain circumstances and pro-
         because they would have been required to
                                                         viding a federal remedy for their breach.
         test the Trucks for their useful life, and
                                                         Rokicsak v. Colony Marine Sales & Serv.,
         the [defect] would have manifested itself
                                                         Inc., 219 F. Supp. 2d 810, 817 (E.D. Mich.
         during these tests.’’ ECF No. 17, Pa-
                                                         2002) (quoting Richardson v. Palm Harbor
         geID.2561 (emphasis added). Concerning
                                                         Homes, Inc., 254 F.3d 1321, 1325–26 (11th
         the flash defect, Plaintiffs somewhat
                                                         Cir. 2001)). A claim under the MMWA is
         vaguely assert, ‘‘Defendants also knew
                                                         therefore derivative of and ‘‘relies on the
         about the Flash Defect for the same rea-
                                                         underlying state law claim.’’ Johansson v.
         son.’’ ECF No. 17, PageID.2561. These
                                                         Cent. Garden & Pet Co., 804 F. Supp. 2d
         allegations about Defendants’ intent to de-
                                                         257, 265 (D. N.J. 2011) (citing Bailey v.
         fraud are distinctively lacking in particu-
                                                         Monaco Coach Corp., 350 F. Supp. 2d
         larity.
                                                         1036, 1040 (N.D. Ga. 2004)). This court has
            [25] Although Rule 9(b) permits that         previously dismissed MMWA claims where
         ‘‘[m]alice, intent, [and] knowledge TTT may     the plaintiffs have not alleged any underly-
         be alleged generally,’’ Sixth Circuit juris-    ing state-law warranty claims. Bledsoe II,
         prudence demands that plaintiffs at least       378 F. Supp. 3d at 650. Plaintiffs have not
         allege the defendant ‘‘possesses the specif-    convinced this Court it should rule differ-
         ic intent to deceive or defraud.’’ Frost, 125   ently under the facts of this case and in
         F.3d at 354. To say, as the Amended Com-        fact have agree to dismissal of their
         plaint does, that Cummins and FCA sim-          MMWA claims. See ECF No. 39, Pa-
         ply ‘‘must have known’’ about the washcoat      geID.5789.
         defect based on their useful-life testing is
         too speculative a foundation on which to        V.    Plaintiffs have adequately pled
         support an inference that they specifically           some of their state-law claims.
         intended (through their allegedly material        Some of Plaintiffs’ state-law fraud and
         misrepresentations) to cause Plaintiffs to      consumer-protection claims fall short of
         purchase defective trucks. Because plead-       Rule 9(b)’s heightened pleading standard
         ing the requisite scienter is essential to      while others just meet it. See Miller, 2018
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3721 Filed 04/16/21 Page 27 of 34




                                          RAYMO v. FCA US LLC                                         705
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         WL 2740240 at *14 (explaining that Rule            leged omission. Republic Bank & Tr. Co. v.
         9(b) applies to state consumer-protection          Bear Stearns & Co., 683 F.3d 239, 256 (6th
         claims that sound in fraud). In contrast,          Cir. 2012). Specifically, a plaintiff must
         Plaintiffs’ breach of contract claims are          alleged ‘‘(1) precisely what was omitted; (2)
         insufficiently pled because they do not spe-       who should have made the representation;
         cifically allege that there was ever any           (3) the content of the alleged omission and
         contract between either FCA or Cummins             the manner in which the omission was
         and the Plaintiffs, or what specific provi-        misleading; and (4) what [defendant] ob-
         sion Defendants allegedly breached. As to          tained as a consequence of the alleged
         Plaintiffs’ unjust enrichment claims, the          fraud.’’ Id. Stating a claim for fraudulent
         Court will allow some to move forward,             omission also requires pleading a duty to
         while others will be dismissed.                    disclose. MacDonald v. Thomas M. Cooley
                                                            Law Sch., 724 F.3d 654, 665 (6th Cir.
            [27] As stated, the enormous Amended
                                                            2013).
         Complaint asserts claims against FCA and
         Cummins under the laws of 18 states
                                                                 i. Plaintiffs have to some extent
         (Michigan, Alabama, California, Colorado,
                                                                    stated claims for fraudulent
         Florida, Georgia, Idaho, Kentucky, Missis-
                                                                         misrepresentation.
         sippi, New Jersey, North Carolina, Ohio,
         Oklahoma, Pennsylvania, Texas, Utah, Vir-             The Court will first consider Plaintiffs’
         ginia, and Washington). Yet they make              claims for affirmative misrepresentation.
         little effort to support the validity of their     The Amended Complaint includes a compi-
         fraudulent concealment, consumer protec-           lation of statements by FCA, and by Cum-
         tion, breach of contract, or unjust enrich-        mins, that Plaintiffs cast as misrepresenta-
         ment claims on a state-specific basis.             tions. See ECF No. 17, PageID.2553–57.
         Courts are not responsible for sua sponte          Those statements, pulled from Cummins’s
         raising and resolving legal questions not          and FCA’s sales brochures, news releases,
         sufficiently briefed by the parties. Counts        YouTube videos, includes claims that Cum-
         I, 237 F. Supp. 3d at 594. Nonetheless, the        mins offers ‘‘leading fuel economy for a
         Court has thoroughly considered Plaintiffs’        lower cost of operation’’; ‘‘environmentally
         state-law claims and will allow some of            clean engines’’; ‘‘ultra low emissions sys-
         them to proceed past the motion-to-dismiss         tems’’; and ‘‘compl[iance] with federal laws
         phase.                                             covering exhaust emissions.’’ Id. at Pa-
                                                            geID.2553–55. Among the statements
           A.   Fraudulent    misrepresentation,            Plaintiffs point to as misrepresentations by
                omission, and consumer-protec-              FCA are its assertions that the trucks ‘‘are
                tion statutes                               part of the low-cost of ownership equa-
                                                            tion’’; ‘‘built to last for years’’; ‘‘green by
            [28, 29] Sixth Circuit precedent de-
                                                            design’’; and ‘‘fully compliant with recent
         mands that claims for affirmative misrep-
                                                            federal mandates.’’ Id. at 2555–56. Al-
         resentations: ‘‘(1) specify the statements
                                                            though Plaintiffs have specifically pled the
         that the plaintiff contends were fraudulent,
                                                            ‘‘what,’’ ‘‘who,’’ ‘‘when,’’ and ‘‘where’’ of
         (2) identify the speaker, (3) state where
                                                            these statements, and—considering their
         and when the statements were made, and
                                                            pleading as a whole—that those state-
         (4) explain why the statements were fraud-
                                                            ments were generally false, many of the
         ulent.’’ Frank, 547 F.3d at 569. For claims
                                                            statements are non-actionable puffery.
         involving fraudulent omissions, Rule 9(b)
         requires that Plaintiffs plead ‘‘the who,           [30] ‘‘Inherently subjective’’ state-
         what, when, where, and how’’ of the al-            ments cannot form the basis of a fraud
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3722 Filed 04/16/21 Page 28 of 34




         706                   475 FEDERAL SUPPLEMENT, 3d SERIES


         action. Counts I, 237 F. Supp. 3d at 598.        mins after-treatment system allows your
         Statements about the cleanliness of an en-       truck to comply with federal laws govern-
         gine or emissions system, for example,           ing exhaust emissions TTTT’’ ECF No. 17,
         ‘‘clean diesel,’’ have been categorized by       PageID.2553–55. On further inspection,
         courts—including this one—as puffery, as         however, the claim about ‘‘3–6% better fuel
         have claims that a vehicle is ‘‘efficient’’ or   economy’’ in the Cummins brochure per-
         ‘‘reliable.’’ Id.; Gamboa, 381 F. Supp. 3d at    tains to the SmartAdvantage Powertrain,
         875; Bledsoe II, 378 F. Supp. 3d at 648–         which Plaintiffs have not alleged has any-
         650; Ram Int’l Inc. v. ADT Sec. Servs.,          thing to do with the trucks’ SCR or DPF.
         Inc., No. 11-10259, 2011 WL 5244936, at *6       See ECF No. 17-20, PageID.4577 (‘‘Top 10
         (E.D. Mich. Nov. 3, 2011). In contrast, this     Ways Cummins is Redefining Value’’ Bro-
         Court held in Bledsoe II that ‘‘statements       chure). It also begs the question, 3–6%
         that the trucks meet an ascertainable and        better fuel economy than what? And Cum-
         quantifiable standard for fuel efficiency        mins’s statements about the 6.7L Turbo
         and emissions set in place by a third-party      Diesel’s 15 lb.-ft of torque, which relates to
         regulator TTT rise above nonactionable puf-      the 2015 trucks, cannot create a basis for
         fery.’’ 378 F. Supp. 3d at 649. For example,     Plaintiffs’ fraud claims because they have
         quantifiable promises such as ‘‘meeting the      not alleged that the statement is false. See
         2010 emissions standards three years ear-        Frank, 547 F.3d at 569 (explaining that to
         ly’’ were deemed actionable representa-          plead fraudulent misrepresentation, the
                                                          plaintiff must plead that the statement at
         tions. Id. at 649. Generally speaking, the
                                                          issue was false).
         more general the assertion, the more likely
         it is to be identified as puffery. Counts I,        [32, 33] The statement that the ‘‘Cum-
         237 F. Supp. 3d at 597. Similarly, state-        mins after-treatment system allows your
         ments that make ‘‘specific representations,      truck to comply with federal laws govern-
         especially numerically quantifiable repre-       ing exhaust emissions’’ is, however, action-
         sentations,’’ are more likely to be consid-      able. CAA preemption does not apply be-
         ered actionable. Id.                             cause Plaintiffs are taking issue with
                                                          Cummins’s       alleged   misrepresentation
            [31] Here, the representations Plain-
                                                          about the trucks’ emissions, not with the
         tiffs highlight by FCA and Cummins are
                                                          mere fact that the trucks do not meet
         almost all easily categorized as nonactiona-
                                                          federal emissions standards. Likewise,
         ble puffery. Statements such as ‘‘leading
                                                          FCA’s statement that the Cummins en-
         fuel economy,’’ ‘‘unprecedented perform-
                                                          gine used in the 2013 trucks has an SCR
         ance and fuel economy,’’ ‘‘environmentally       system ‘‘that’s fully compliant with recent
         clean,’’ ‘‘low-cost of ownership’’ and ‘‘built   federal mandates,’’ likewise appears ac-
         to last for years’’ are general and nonquan-     tionable. ECF No. 17, PageID.2556. Plain-
         tifiable. The Court therefore considers          tiffs’ affirmative misrepresentation claims
         them nonactionable puffery.                      rooted in these two statements by FCA
            The only statements referenced by             and Cummins are thus sufficient to sur-
         Plaintiffs that initially appear actionable      vive the motions to dismiss.
         are those by Cummins claiming that the
         company offers ‘‘[t]he smart way to get 3–             ii. Plaintiffs have adequately
         6% better fuel economy,’’ that the ‘‘6.7L                 pled state-law claims for
         Turbo Diesel produces an additional 15 lb.-                 fraudulent omission.
         ft of torque, while maintaining perform-           [34, 35] Turning to Plaintiffs’ claims
         ance and EPA compliance,’’ and the ‘‘Cum-        for fraudulent omission, each of the state
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3723 Filed 04/16/21 Page 29 of 34




                                                RAYMO v. FCA US LLC                                           707
                                            Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         laws under which Plaintiffs assert claims                auto manufacturers who used liftgate
         require knowledge of the defect by the                   struts from the same supplier. Id.
         defendant, or at least an allegation that                   Allegations that a manufacturer ‘‘knew,
         the defendant should have discovered the                 or should have known’’ about a defect
         defect. See Wozniak v. Ford Motor Co.,                   based on ‘‘pre-production testing, pre-pro-
         2019 WL 108845, at *4 n.5 (providing cita-
                                                                  duction design failure mode effects analy-
         tions for the relevant state laws of Ala-
                                                                  sis, production design failure mode effects
         bama, California, Colorado, Florida, Idaho,
                                                                  analysis, early consumer complaint[s]
         Kentucky, Michigan, New Jersey, North
                                                                  made to [the manufacturer’s] network of
         Carolina, Ohio, Pennsylvania, Texas, Utah,
                                                                  exclusive dealers and NHTSA [National
         and Virginia).4 Defendants urge that Plain-
                                                                  Highway and Traffic Safety Administra-
         tiffs’ fraud-based claims fail as a matter of
         law because they provide only conclusory                 tion]’’ have also been found generally in-
         allegations about Defendants’ knowledge                  sufficient to support an inference that the
         of the washcoat and flash defects. The                   defendant knew about a defect at the time
         Court agrees.                                            it sold the car. Beck, 273 F. Supp. 3d at
                                                                  753 (collecting cases).
            Courts considering fraudulent omission
         claims have found it insufficient under                     In yet another case in this district, Hall
         Rule 8 for plaintiffs to allege, in a conclu-            v. General Motors, LLC, No. 19-cv-10186,
         sory manner, only that the manufacturer                  2020 WL 1285636, at *3 (E.D. Mich. 2020)
         knew of a defect in the vehicle it sold them             (Leitman, J.), the court found ‘‘too vague’’
         and failed to disclose that defect to plain-             and at ‘‘too high a level of generality’’
         tiffs before they purchased the vehicle.                 allegations that:
         For example, in Miller v. General Motors,                   ‘‘as early as 2007, if not before, Defen-
         LLC, 2018 WL 2740240 at *13, the district                   dant acquired its knowledge of the [de-
         court found plaintiffs’ allegations that ‘‘GM               fect] though sources not available to
         failed to disclose the Power Liftgate De-                   Plaintiffs TTT including, but not limited
         fect to [Plaintiff] before she purchased her                to, pre-production testing, pre-produc-
         vehicle, despite GM’s knowledge of the                      tion design failure mode and analysis
         defect’’ and that ‘‘GM was aware of the                     data, production design failure mode and
         Power Liftgate Defect within the Class
                                                                     analysis data, early consumer complaints
         Vehicles when it marketed and sold the
                                                                     made exclusively to Defendants’ network
         Class Vehicles’’ clearly insufficient to es-
                                                                     of dealers and directly to Defendant TTT
         tablish knowledge even under Rule 8’s lib-
                                                                     testing conducted by Defendant in re-
         eral pleading standard. Considered simi-
                                                                     sponse to consumer complaints, and re-
         larly insufficient by the Miller court were
                                                                     pair order and parts data received by
         allegations that General Motors had known
         about the defect ‘‘since at least 2010,’’                   Defendant from Defendant’s network of
         when it first issued technical service bulle-               dealers.’’
         tins about the problem, and that it ‘‘likely                Courts routinely reject generalized alle-
         had notice and knowledge of the defect                   gations about ‘testing’ and manufacturer
         prior to 2010’’ based on recalls by other                ‘analyses’ made in support of finding

         4.     The other states’ laws Plaintiffs assert fraud-      S.E.2d 556, 561 (2012); Lacy v. Morrison, 906
              ulent omission claims under (Georgia, Missis-          So. 2d 126, 129 (Miss. Ct. App. 2004); Gish v.
              sippi, Oklahoma, and Washington) also re-              ECI Servs. of Okla., Inc., 162 P.3d 223, 228
              quire specific allegations of knowledge on the         (Okla. Civ. App. 2006); Adams v. King Cty.,
              part of the defendant. See Sun Nurseries, Inc.         164 Wash.2d 640, 192 P.3d 891, 902 (2008).
              v. Lake Erma, LLC, 316 Ga.App. 832, 730
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3724 Filed 04/16/21 Page 30 of 34




         708                       475 FEDERAL SUPPLEMENT, 3d SERIES


         knowledge of a defect.’’ McKee, 376 F.                September 2014’’ and suggests the Court
         Supp. 3d at 761 (citing Beck, 273 F. Supp.            should infer knowledge or malicious intent
         3d at 753).5 For example, in McKee v.                 from the fact that the EPA-supervised re-
         General Motors, LLC, the court found that             call did not begin until 2018. ECF No. 17,
         allegations by plaintiffs that General Mo-            PageID.2485. But Plaintiffs’ pleading also
         tors should have known about the trans-               acknowledges that Cummins, which held
         mission defect at issue based on testing it           the COCs and EOs, began testing poten-
         conducted in bringing the vehicles to mar-            tially affected vehicles after FCA received
         ket fell short of stating a claim. McKee,             an increasing number of emissions-related
         376 F. Supp. 3d at 761, Similarly, allega-            warranty claims from customers in 2014.
         tions about complaints consumers made                 See ECF No. 17, PageID.2564–65, 2567–
         about the defect to the National Highway              68. By March 2015, a mere six months
         and Traffic Safety Administration were                later, Cummins had completed its testing
         found to have no bearing on General Mo-               and submitted an Emissions Defect Infor-
         tors’s knowledge of the defect. Id. Similar-          mation Report to the EPA. ECF No. 17,
         ly, in Grodzitsky v. Am. Honda Motor Co.,             PageID.2568. See ECF No. 36-1, Pa-
         Inc., No. 2:12-cv-1142-SVW-PLA, 2013 WL               geID.5675.
         690822, at *6 (C.D. Cal. Feb. 19, 2013), the              Here, concerning the washcoat defect,
         court dismissed fraud claims where the                Plaintiffs claim that Defendants must have
         plaintiffs made only ‘‘generalized’’ asser-           known about the defect ‘‘from the begin-
         tions that unspecified pre-release testing            ning, because they would have been re-
         data and aggregate data from Honda deal-              quired to test the Trucks for their useful
         ers should have made the manufacturer                 life, and the [defect] would have manifest-
         aware of the defect.                                  ed itself during these tests.’’ ECF No. 17,
            Considering relevant precedent, to ade-            PageID.2561 (emphasis added). Such alle-
         quately plead fraudulent omission Plain-              gations do not warrant the inference that
         tiffs must allege that Defendants knew at             Defendants knew about the washcoat de-
         the time they sold the trucks that the                fect when they sold the trucks. Similarly,
         washcoat defect and flash defect caused               when it comes to the flash defect, Plain-
         the trucks’ aftertreatment system and fuel            tiffs’ even thinner assertions that ‘‘Defen-
         economy to be less effective than a reason-           dants also knew about the Flash Defect for
         able consumer would have expected given               the same reason [as they knew about the
         Defendants’ representations about the                 washcoat defect]’’ are insufficient to estab-
         trucks. See Miller, 2018 WL 2740240 at                lish Defendants’ knowledge of the flash
         *14 (citing Cataldo v. U.S. Steel Corp., 676          defect. ECF No. 17, PageID.2561. There
         F.3d 542, 551 (6th Cir. 2012)).                       are likewise no specific allegations in
            The Amended Complaint’s allegations                Plaintiffs’ pleading that Cummins partici-
         are plainly insufficient to establish FCA’s           pated in, or knew anything about, the
         or Cummins’s knowledge of the washcoat                ‘‘flash’’ reprogramming FCA dealerships
         defect in 2013–2015 trucks and the flash              were using to remedy issues with the
         defect in 2013–2016 trucks. The pleading              clogged DPF. Because the Amended Com-
         alleges that FCA and Cummins became                   plaint does not contain allegations about
         aware of the washcoat defect ‘‘as early as            the Defendants’ knowledge of the wash-

         5.     McKee applied Beck’s analysis of what is        more generally. McKee, 376 F. Supp. 3d at
              required to plead exclusive knowledge in the      761 n.13 (citing Beck, 273 F. Supp. 3d at
              fraudulent omission context to assessing          753).
              whether plaintiffs specifically pled knowledge
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3725 Filed 04/16/21 Page 31 of 34




                                          RAYMO v. FCA US LLC                                       709
                                      Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         coat defect or flash defect sufficient to          specific facts that would entitle them to
         satisfy Rule 8 or Rule 9(b), Plaintiffs’           relief under unjust-enrichment law. The
         state-law omission-based fraud claims fail         particular elements of unjust enrichment
         as a matter of law. Their state-law con-           may vary somewhat from state to state,
         sumer protection claims fail for the same          but the essence of such a claim is that it
         reason, as Rules 8 and 9(b) also apply to          requires plaintiffs to allege facts showing
         consumer-protection claims that sound in           that defendants ‘‘received a benefit and
         fraud. Miller, 2018 WL 2740240 at *14.             under the circumstances of the case, reten-
                                                            tion of the benefit would be unjust.’’ In re
           B.   Breach of contract
                                                            Auto. Parts Antitrust Litig., 29 F. Supp.
            [36] Claims for breach of contract by           3d 982, 1014 (E.D. Mich. 2014). Put anoth-
         their nature require the existence of an           er way, the typical elements of a state-law
         underlying contract. Plaintiffs do not al-         claim for unjust enrichment are: (1) the
         lege they were a party to any contract             plaintiff conferred a benefit upon the de-
         with Cummins or FCA. As stated by the              fendant; (2) the defendant accepted the
         Sixth Circuit, ‘‘[i]t is a basic tenet of con-
                                                            benefit; and (3) injustice would occur if the
         tract law that a party can only advance a
                                                            defendant did not pay the plaintiff for the
         claim of breach of written contract by
                                                            value of the benefit. In re FCA US LLC
         identifying and presenting the actual
                                                            Monostable Elec. Gearshift Litig., 280 F.
         terms of the contract allegedly breached.’’
                                                            Supp. 3d at 1007–08 (quoting In re Cardiz-
         Northampton Restaurant Grp., Inc. v.
                                                            em CD Antitrust Litig., 105 F. Supp. 2d
         FirstMerit Bank, N.A., 492 F. App’x 518,
         522 (2012) (citation omitted). Plaintiffs          618, 671 (E.D. Mich. 2000)).
         have not met that threshold here. They               In the Amended Complaint Plaintiffs al-
         have not identified any agreement that             lege, broadly, that FCA and Cummins con-
         existed between Plaintiffs and FCA or              vinced Plaintiffs to pay a premium for
         Cummins, let alone any specific contract           vehicles that were higher-emitting and less
         term that either Defendant breached.               fuel-efficient than they were led to believe
         Plaintiffs’ assertion that ‘‘[e]ach and every      by Defendants. That premium was, accord-
         sale or lease of a Truck constitutes a con-        ing to Plaintiffs, unjustly retained by FCA
         tract between FCA and the purchaser or             and Cummins.
         lessee’’ is unsupported by binding prece-
                                                                [38, 39] With the exception of Plain-
         dent. ECF No. 17, PageID.1659. Certainly,
         Plaintiffs have not alleged any factual ba-        tiffs’ claims under California and Texas
         sis for finding a contract between Cum-            law, which do not recognize unjust enrich-
         mins and the Plaintiffs. Plaintiffs’ breach-       ment as a cause of action, the factual alle-
         of-contract claims against both Defendants         gations in the Amended Complaint, taken
         will be dismissed.                                 as true, thus create a reasonable inference
                                                            of unjust enrichment, regardless of the
           C.   Unjust enrichment                           pleading particularities of applicable law in
            [37] Claims for unjust enrichment by            Alabama, Colorado, Florida, Georgia, Ida-
         their nature seek equitable relief. Al-            ho, Kentucky, Michigan, Mississippi, New
         though Plaintiffs have not gone out of their       Jersey, North Carolina, Ohio, Oklahoma,
         way to provide the Court with statutory            Pennsylvania, Utah, Virginia, and Wash-
         law or precedent from the 18 states whose          ington. See Avis Rent A Car Sys., Inc. v.
         laws they assert unjust enrichment claims          Heilman, 876 So.2d 1111, 1122–23 (Ala.
         under, the Court finds that Plaintiffs have        2003) (stating that under Alabama law,
         largely carried their burden of pleading           ‘‘[t]o prevail on a claim of unjust enrich-
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3726 Filed 04/16/21 Page 32 of 34




         710                   475 FEDERAL SUPPLEMENT, 3d SERIES


         ment, the plaintiff must show that the           uitable for the defendant to retain the
         ‘‘defendant holds money which, in equity         benefit without payment to the plaintiff for
         and good conscience, belongs to the plain-       the value thereof.’’); Jones v. Sparks, 297
         tiff or holds money which was improperly         S.W.3d 73, 78 (Ky. Ct. App. 2009) (‘‘For a
         paid to the defendant because of mistake         party to prevail under the theory of unjust
         or fraud.’’) (internal quotations and empha-     enrichment, they must prove three ele-
         sis omitted); Hill v. Roll Int’l Corp., 195      ments: (1) benefit conferred upon defen-
         Cal. App. 4th 1295, 1307, 128 Cal.Rptr.3d        dant at plaintiff’s expense; (2) resulting
         109 (Cal. Ct. App. 2011) (‘‘Unjust enrich-       appreciation of benefit by defendant; and
         ment is not a cause of action, just a restitu-   (3) inequitable retention of benefit without
         tion claim.’’); Lewis v. Lewis, 189 P.3d         payment for its value’’); Bowlers’ Alley,
         1134, 1141 (Colo. 2008) (‘‘[A] party claim-      Inc. v. Cincinnati Ins. Co, 32 F. Supp. 3d
         ing unjust enrichment must prove that (1)        824, 833 (E.D.Mich.2014) (‘‘Under Michi-
         the defendant received a benefit (2) at the      gan law, to plead a claim of unjust enrich-
         plaintiff’s expense (3) under circumstances      ment, a plaintiff must establish that the
         that would make it unjust for the defen-         defendant has received and retained a ben-
         dant to retain the benefit without commen-       efit from the plaintiff and inequity has
         surate compensation.’’); Florida Power           resulted.’’); Owens Corning v. R.J. Reyn-
         Corp. v. City of Winter Park, 887 So.2d          olds Tobacco Co., 868 So.2d 331, 342 (Miss.
         1237, 1241 n.4 (Fla. 2004) (‘‘The elements
                                                          2004) (‘‘Mississippi law provides that, in an
         of an unjust enrichment claim are ‘a bene-
                                                          action for unjust enrichment, the plaintiff
         fit conferred upon a defendant by the
                                                          need only allege and show that the defen-
         plaintiff, the defendant’s appreciation of
                                                          dant holds money which in equity and
         the benefit, and the defendant’s acceptance
                                                          good conscience belongs to the plaintiff’’);
         and retention of the benefit under circum-
                                                          VRG Corp. v. GKN Realty Corp., 135 N.J.
         stances that make it inequitable for him to
                                                          539, 641 A.2d 519, 526 (1994) (‘‘To establish
         retain it without paying the value there-
                                                          unjust enrichment, a plaintiff must show
         of.’ ’’); Campbell v. Ailion, 790 S.E.2d 68,
                                                          both that defendant received a benefit and
         73 (Ga. Ct. App. 2016) (‘‘Thus, a claim for
         unjust enrichment exists where a plaintiff       that retention of that benefit without pay-
         asserts that the defendant induced or en-        ment would be unjust.’’); Norman v. Nash
         couraged the plaintiff to provide something      Johnson & Sons’ Farms, Inc., 140
         of value to the defendant; that the plaintiff    N.C.App. 390, 537 S.E.2d 248, 266 (2000)
         provided a benefit to the defendant with         (‘‘[A] plaintiff must allege that property or
         the expectation that the defendant would         benefits were conferred on a defendant
         be responsible for the cost thereof; and         under circumstances which give rise to a
         that the defendant knew of the benefit           legal or equitable obligation on the part of
         being bestowed upon it by the plaintiff and      the defendant to account for the benefits
         either affirmatively chose to accept the         received but that the defendant has failed
         benefit or failed to reject it.’’); Vanderford   to make restitution for the property or
         Co., Inc. v. Knudson, 144 Idaho 547, 165         benefits.’’); Hambleton v. R.G. Barry
         P.3d 261, 272 (2007) (‘‘A prima facie case of    Corp., 12 Ohio St.3d 179, 465 N.E.2d 1298,
         unjust enrichment consists of three ele-         1302 (1984) (explaining that to establish
         ments: (1) there was a benefit conferred         unjust enrichment under Ohio law, a plain-
         upon the defendant by the plaintiff; (2)         tiff must alleged: ‘‘(1) a benefit conferred
         appreciation by the defendant of such ben-       by a plaintiff upon a defendant; (2) knowl-
         efit; and (3) acceptance of the benefit un-      edge by the defendant of the benefit; and
         der circumstances that that would be ineq-       (3) retention of the benefit by the defen-
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3727 Filed 04/16/21 Page 33 of 34




                                         RAYMO v. FCA US LLC                                        711
                                     Cite as 475 F.Supp.3d 680 (E.D.Mich. 2020)

         dant under circumstances where it would           3278659, at *1 (Wash. Ct. App. 2011)
         be unjust to do so without payment’’.);           (‘‘Three elements are necessary to estab-
         Pope v. Fulton, 310 P.3d 1110, 1113 (Okla.        lish a claim for unjust enrichment: (1) the
         Civ. App. 2013) (‘‘Unjust enrichment arises       defendant receives a benefit, (2) the re-
         when there is an expenditure by one per-          ceived benefit is at the plaintiff’s expense,
         son that adds to the property of another,         and (3) the circumstances make it unjust
         coupled with a resulting injustice.’’);           for the defendant to retain the benefit
         Mitchell v. Moore, 729 A.2d 1200, 1203–04         without payment.’’) (internal quotations
         (Pa. Super. Ct. 1999) (‘‘The elements nec-        omitted).
         essary to prove unjust enrichment are: (1)
                                                             For these reasons, the Court finds that
         benefits conferred on defendant by plain-
                                                           Plaintiffs have adequately stated claims for
         tiff; (2) appreciation of such benefits by
                                                           unjust enrichment under the laws of Ala-
         defendant; and (3) acceptance and reten-
         tion of such benefits under such circum-          bama, Colorado, Florida, Georgia, Idaho,
         stances that it would be inequitable for          Kentucky, Michigan, Mississippi, New Jer-
         defendant to retain the benefit without           sey, North Carolina, Ohio, Oklahoma,
         payment of value.’’); Walker v. Cotter            Pennsylvania, Utah, Virginia, and Wash-
         Props., Inc., 181 S.W.3d 895, 900 (Tex.           ington (but not California or Texas).
         App. 2006) (‘‘Unjust enrichment is not an
                                                                            CONCLUSION
         independent cause of action but rather
         characterizes the result of failure to make         For these reasons, Defendant FCA US
         restitution of benefits either wrongfully or      LLC’s motion to dismiss (ECF No. 35) is
         passively received under circumstances            GRANTED IN PART AND DENIED IN
         which give rise to an implied or quasi-           PART. Defendant Cummins, Inc.’s motion
         contractual obligation to repay.’’), rev’d on     to dismiss (ECF No. 34) is also GRANT-
         other grounds, 240 S.W.3d 869 (Tex. 2007);        ED IN PART AND DENIED IN PART.
         Desert Miriah, Inc. v. B & L Auto, Inc., 12          To summarize, as to Plaintiffs’ federal
         P.3d 580, 582 (Utah 2000) (explaining that        causes of action, their claims against FCA
         to establish unjust enrichment under Utah         and Cummins for violation of the Racke-
         law, there must be: (1) ‘‘a benefit conferred     teer Influenced and Corrupt Organizations
         on one person by another’’; (2) ‘‘the confer-     Act, 18 U.S.C. § 1962, are DISMISSED
         ee must appreciate or have knowledge of           WITHOUT         PREJUDICE.        Plaintiffs’
         the benefit’’; and (3) there must be ‘‘accep-     claims for violation of the Magnuson-Moss
         tance or retention by the conferee of the
                                                           Warranty Act, 15 U.S.C. § 2301, by FCA
         benefit under such circumstances as to
                                                           and Cummins are also DISMISSED
         make it inequitable for the conferee to
                                                           WITHOUT PREJUDICE.
         retain the benefit without payment of its
         value.’’); James G. Davis Constr. Co. v.             Turning to the state-law causes of ac-
         FTJ, Inc., 841 S.E.2d 642, 650 (Va. 2020)         tion, all of Plaintiffs’ claims against FCA
         (‘‘We have adopted a three-part test to           and Cummins for breach of contract are
         govern unjust enrichment claims: (1) the          DISMISSED WITHOUT PREJUDICE.
         plaintiff conferred a benefit on the defen-       Plaintiff’s unjust enrichment claims assert-
         dant; (2) the defendant knew of the benefit       ed under the laws of California and Texas
         and should reasonably have expected to            are DISMISSED WITH PREJUDICE.
         repay the plaintiff; and (3) the defendant        All of Plaintiffs’ state-law claims for fraud-
         accepted or retained the benefit without          ulent omission against FCA and Cummins
         paying for its value.’’); W.H. Hughes, Jr.,       are DISMISSED WITHOUT PREJU-
         Co., Inc. v. Day, No. 65352-1-I, 2011 WL          DICE. All of Plaintiffs’ claims against
Case 2:19-cv-11745-AJT-EAS ECF No. 41-6, PageID.3728 Filed 04/16/21 Page 34 of 34




         712                   475 FEDERAL SUPPLEMENT, 3d SERIES


         FCA and Cummins asserted under state
         consumer-protection statutes are likewise             UNITED STATES of America,
         DISMISSED WITHOUT PREJUDICE.                                  Plaintiff,

            The surviving claims are Plaintiffs’                               v.
         claims for unjust enrichment under Ala-              Thomas Rodell-Harold MILLS,
         bama, Colorado, Florida, Georgia, Idaho,                    Defendant (1).
         Kentucky, Michigan, Mississippi, New Jer-
                                                                    Case No. 13-cr-20487
         sey, North Carolina, Ohio, Oklahoma,
         Pennsylvania, Utah, Virginia, and Wash-                United States District Court,
         ington state law. Likewise, Plaintiffs’ state-       E.D. Michigan, Southern Division.
         law claims against FCA and Cummins for
                                                                      Signed 07/31/2020
         affirmative misrepresentation all survive to
         the extent they do not rest on alleged           Background: Defendant plead guilty to
         misrepresentations specifically found by         being a felon in possession of a firearm
         the Court in this Order to be puffery or         and was sentenced to 42 months’ imprison-
         otherwise non-actionable.                        ment and three years supervised released.
                                                          Following three violations of the conditions
            Plaintiffs lack standing to assert claims     of his supervised release, defendant was
         arising from the alleged washcoat defect in      sentenced to a further 12 months’ impris-
         the 2016 and 2017 model year Dodge 2500          onment. Defendant moved for compassion-
         and 3500 Ram trucks with Cummins 6.7-            ate release in light of COVID-10 pandemic.
         liter diesel engines. Their claims are thus      Holdings: The District Court, Gershwin
         DISMISSED WITHOUT PREJUDICE                      A. Drain, J., held that:
         insofar as they involve the alleged wash-
                                                          (1) defendant exhausted administrative
         coat defect in the 2016 and 2017 trucks.
                                                              remedies;
            Additionally, because Plaintiff Gary          (2) defendant showed extraordinary and
         Gaster lacks standing to pursue claims re-           compelling reasons for compassionate
         lated to the flash defect, his claims are            release;
         DISMISSED WITHOUT PREJUDICE to
                                                          (3) consideration of sentencing factors
         the extent they are rooted in that alleged           weighed in favor of compassionate re-
         defect.                                              lease; and
           SO ORDERED.                                    (4) defendant was not a danger to the
                                                              community.
                                                          Motion granted.



                      ,                                   1. Sentencing and Punishment O2270
                                                               Defendant exhausted his administra-
                                                          tive remedies, as required under First
                                                          Step Act for him to bring motion for com-
                                                          passionate release in light of COVID-19
                                                          pandemic, where defendant had petitioned
                                                          warden at facility where he was impris-
                                                          oned for consideration for compassionate
